Exhibit 10AAt

 

TRUST AGREEMENT

 

Between

 

--------------------------------------------------------------------------------

 

TECH DATA CORPORATION

 

And

 

FIDELITY MANAGEMENT TRUST COMPANY

 

--------------------------------------------------------------------------------

 

TECH DATA CORPORATION 401(k) SAVINGS PLAN TRUST

 

Effective August 1, 2003



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1.    Definitions

    

Section 2.    Trust

   7

Section 3.    Exclusive Benefit and Reversion of Sponsor Contributions

   7

Section 4.    Disbursements

   8

(a)    Administrator-Directed Disbursements

   8

(b)    Participant Withdrawal Requests

   8

(c)    Limitations

   8

Section 5.    Investment of Trust

   9

(a)    Selection of Investment Options

   9

(b)    Available Investment Options

   9

(c)    Participant Direction

   9

(d)    Mutual Funds

   10

(i)        Execution of Purchases and Sales

   10

(ii)       Voting

   10

(e)    Sponsor Stock

   11

(i)        Acquisition Limit

   11

(ii)       Fiduciary Duty

   12

(iii)      Purchases and Sales of Sponsor Stock

   12

(iv)      Execution of Purchases and Sales of Units

   13

(v)       Securities Law Reports

   14

(vi)      Voting and Tender Offers

   14

(vii)     General

   17

(viii)    Conversion

   17

(f)    Participant Loans

   17

(i)        In General

   17

(ii)       Loans for the Purchase of a Primary Residence

   18

(iii)      Loans for Section 16 Officers

   18

(g)    BrokerageLink

   18

(h)    Trustee Powers

   19

Section 6.    Recordkeeping and Administrative Services to Be Performed

   20

(a)    General

   20

(b)    Accounts

   20

(c)    Inspection and Audit

   21

(d)    Notice of Plan Amendment

   21

(e)    Returns, Reports and Information

   21

Section 7.    Compensation and Expenses

   22

Section 8.    Directions and Indemnification

   22

(a)    Identity of Administrator and Named Fiduciary

   22



--------------------------------------------------------------------------------

(b)    Directions from Administrator

   22

(c)    Directions from Named Fiduciary

   23

(d)    Co-Fiduciary Liability

   23

(e)    Indemnification

   23

(f)    Survival

   24

Section 9.    Resignation or Removal of Trustee and Termination

   24

(a)    Resignation and Removal

   24

(b)    Termination

   24

(c)    Notice Period

   24

(d)    Transition Assistance

   25

(e)    Failure to Appoint Successor

   25

Section 10.    Successor Trustee

   25

(a)    Appointment

   25

(b)    Acceptance

   25

(c)    Corporate Action

   26

Section 11.    Resignation, Removal, and Termination Notices

   26

Section 12.    Duration

   26

Section 13.    Amendment or Modification

   26

Section 14.    Electronic Services

   27

Section 15.    Assignment

   28

Section 16.    Force Majeure

   28

Section 17.    Confidentiality

   29

Section 18.    General

   29

(a)    Performance by Trustee, its Agents or Affiliates

   29

(b)    Entire Agreement

   29

(c)    Waiver

   30

(d)    Successors and Assigns

   30

(e)    Partial Invalidity

   30

(f)    Section Headings

   30

Section 19.    Governing Law

   31

(a)    Massachusetts Law Controls

   31

(b)    Trust Agreement Controls

   31

Section 20.    Plan Qualification

   31



--------------------------------------------------------------------------------

SCHEDULES

   33

Schedule “A” – Administrative Services

   33

Schedule “B” – Fee Schedule

   37

Schedule “C” – Investment Options

   39

Schedule “D” – Authorized Signers (Administrator)

   40

Schedule “E” – Authorized Signers (Named Fiduciary)

   42

Schedule “F” – Statement of Qualified Status

   44

Schedule “G” – Exchange Guidelines

   46

Schedule “H” – Operational Guidelines for Non-Fidelity Mutual Funds

   49

Schedule “I” – Securities That May Be Purchased Under the BrokerageLink Option

   51

Schedule “J” – BrokerageLink Administrative Procedures

   52

Schedule “K” – Operating Procedures for Participant Loans for the Purchase of a
Primary Residence

   56

Schedule “L” – Form 5500 Service

   57

Schedule “M” – Available Liquidity Procedures for Unitized Stock Fund

   59



--------------------------------------------------------------------------------

TRUST AGREEMENT, effective the first day of August, 2003, between the TECH DATA
CORPORATION, a Florida corporation, having an office at 5350 Tech Data Drive,
Clearwater, Florida 33760 (the “Sponsor”), and FIDELITY MANAGEMENT TRUST
COMPANY, a Massachusetts trust company, having an office at 82 Devonshire
Street, Boston, Massachusetts 02109 (the “Trustee”).

 

WITNESSETH:

 

WHEREAS, the Sponsor is the sponsor of the Tech Data Corporation 401(k) Savings
Plan (the “Plan”); and

 

WHEREAS, the Sponsor wishes to establish a single trust to hold and invest
assets of the Plan for the exclusive benefit of Participants, as defined herein,
in the Plan and their beneficiaries; and

 

WHEREAS, the Trustee is willing to hold and invest the aforesaid Plan assets in
trust among several investment options selected by the Named Fiduciary, as
defined herein; and

 

WHEREAS, the Sponsor also wishes to have the Trustee perform certain ministerial
recordkeeping and administrative functions under the Plan; and

 

WHEREAS, the Trustee is willing to perform recordkeeping and administrative
services for the Plan if the services are ministerial in nature and are provided
within a framework of plan provisions, guidelines and interpretations conveyed
in writing to the Trustee by the Administrator (as defined herein).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Sponsor and the Trustee agree as
follows:

 

Section 1. Definitions.

 

The following terms as used in this Trust Agreement have the meaning indicated
unless the context clearly requires otherwise:

 

(a) “Administrator”

 

“Administrator” shall mean Tech Data Corporation, identified in the Plan
document as the administrator of the Plan (within the meaning of section
3(16)(A) of ERISA).



--------------------------------------------------------------------------------

(b) “Agreement”

 

“Agreement” shall mean this Trust Agreement, and the Schedules and Exhibits
attached hereto, as the same may be amended and in effect from time to time.

 

(c) “Available Liquidity”

 

“Available Liquidity” shall mean the amount of short-term investments held in
the Stock Fund decreased by any outgoing cash for expenses then due, payables
for loan principal, and obligations for pending stock purchases, and increased
by incoming cash (such as contributions, exchanges in, loan repayments) and to
the extent credit is available and allocable to the Stock Fund, receivables for
pending stock sales.

 

(d) “BrokerageLink”

 

“BrokerageLink” shall mean the Participant directed brokerage option offered
under the plan.

 

(e) “BrokerageLink Core Account”

 

“BrokerageLink Core Account” shall mean the cash portion of a Participant’s
BrokerageLink account in which all brokerage transactions are settled. In
addition, all contributions and additional BrokerageLink investments are first
deposited in a Participant’s core account.

 

(f) “Business Day”

 

“Business Day” shall mean each day the NYSE is open.

 

(g) “Closing Price”

 

“Closing Price” shall mean either (1) the closing price of the stock on the
principal national securities exchange on which the Sponsor Stock is traded or,
in the case of stocks traded over the counter, the last sale price of the day;
or, if (1) is unavailable, (2) the latest available price as reported by the
principal national securities exchange on which the Sponsor Stock is traded or,
for an over the counter stock, the last bid price prior to the close of the New
York Stock Exchange (generally 4:00 p.m. Eastern time).

 

(h) “Code”

 

“Code” shall mean the Internal Revenue Code of 1986, as it has been or may be
amended from time to time.

 

2



--------------------------------------------------------------------------------

(i) “Confidential Information”

 

“Confidential Information” shall mean (individually and collectively)
proprietary information of the parties to this Trust Agreement, including but
not limited to, their inventions, confidential information, know how, trade
secrets, business affairs, prospect lists, product designs, product plans,
business strategies, finances, fee structures, etc.

 

(j) “EDT”

 

“EDT” shall mean electronic data transfer.

 

(k) “Electronic Products”

 

“Electronic Products” shall mean software products made available via electronic
media.

 

(l) “Electronic Services”

 

“Electronic Services” shall mean communications and services made available via
electronic media.

 

(m) “ERISA”

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
has been or may be amended from time to time.

 

(n) “External Account Information”

 

“External Account Information” shall mean account information, including
retirement savings account information, from third party websites or other
websites maintained by Fidelity or its affiliates.

 

(o) “FAST”

 

“FAST” shall mean Fidelity Automated Service Telephone, the voice response
system for retail fund customers to make transactions and inquiries.

 

(p) “FBSLLC”

 

“FBSLLC” shall mean Fidelity Brokerage Services LLC.

 

3



--------------------------------------------------------------------------------

(q) “Fidelity Mutual Fund”

 

“Fidelity Mutual Fund” shall mean any investment company advised by Fidelity
Management & Research Company or any of its affiliates.

 

(r) “FIFO”

 

“FIFO” shall mean First In First Out.

 

(s) “FIIOC”

 

“FIIOC” shall mean Fidelity Investments Institutional Operations Company, Inc.

 

(t) “In Good Order”

 

“In Good Order” shall mean in a state or condition acceptable to the Trustee in
its sole discretion, which the Trustee determines is reasonably necessary for
accurate execution of the intended transaction.

 

(u) “Losses”

 

“Losses” shall mean any and all loss, damage, penalty, liability, cost and
expense, including without limitation, reasonable attorney’s fees and
disbursements.

 

(v) “Mutual Fund”

 

“Mutual Fund” shall refer both to Fidelity Mutual Funds and Non-Fidelity Mutual
Funds.

 

(w) “Named Fiduciary”

 

“Named Fiduciary” shall mean Tech Data Investment Committee, a named fiduciary
of the Plan (within the meaning of section 402(a) of the ERISA).

 

(x) “NAV”

 

“NAV” shall mean Net Asset Value.

 

(y) “NFSLLC”

 

“NFSLLC” shall mean National Financial Services LLC.

 

4



--------------------------------------------------------------------------------

(z) “Non-Fidelity Mutual Fund”

 

“Non-Fidelity Mutual Fund” shall mean certain investment companies not advised
by Fidelity Management & Research Company or any of its affiliates.

 

(aa) “NYSE”

 

“NYSE” shall mean the New York Stock Exchange.

 

(bb) “Participant”

 

“Participant” shall mean, with respect to the Plan, any employee, former
employee, or alternate payee with an account under the Plan, which has not yet
been fully distributed and/or forfeited, and shall include the designated
beneficiary(ies) with respect to the account of any deceased employee, former
employee, or alternate payee until such account has been fully distributed
and/or forfeited.

 

(cc) “Participant Recordkeeping Reconciliation Period”

 

“Participant Recordkeeping Reconciliation Period” shall mean the period
beginning on the date of the initial transfer of assets to the Trust and ending
on the date of the completion of the reconciliation of Participant records.

 

(dd) “PIN”

 

“PIN” shall mean personal identification number.

 

(ee) “Plan”

 

“Plan” shall mean the Tech Data Corporation 401(k) Savings Plan.

 

(ff) “Plan Administration Manual”

 

“Plan Administration Manual” shall mean the document which sets forth the
administrative and recordkeeping duties and procedures to be followed by the
Trustee in administering the Plan, as such document may be amended and in effect
from time to time.

 

(gg) “Plan Sponsor Webstation”

 

“Plan Sponsor Webstation” shall mean the graphical windows based application
that provides current Plan and Participant information including indicative
data, account balances, activity and history.

 

5



--------------------------------------------------------------------------------

(hh) “Reporting Date”

 

“Reporting Date” shall mean the last day of each fiscal quarter of the Plan and,
if not on the last day of a fiscal quarter, the date as of which the Trustee
resigns or is removed pursuant to Section 9 hereof or the date as of which this
Agreement terminates pursuant to Section 11 hereof.

 

(ii) “SEC”

 

“SEC” shall mean the Securities and Exchange Commission.

 

(jj) “Specified Hierarchy”

 

“Specified Hierarchy” shall mean the Stock Fund processing order set forth in
Schedule “L,” that gives precedence to distributions, loans and withdrawals, and
otherwise on a FIFO basis

 

(kk) “SPO”

 

“SPO” shall mean, for the BrokerageLink option, the Standard Plan Options which
are the basic non-brokerage investment options available in the Plan.

 

(ll) “Sponsor”

 

“Sponsor” shall mean Tech Data Corporation, a Florida corporation, or any
successor to all or substantially all of its businesses which, by agreement,
operation of law or otherwise, assumes the responsibility of the Sponsor under
this Agreement.

 

(mm) “Sponsor Stock”

 

“Sponsor Stock” shall mean the common stock of the Sponsor, or such other
publicly traded stock of the Sponsor, or such other publicly-traded stock of the
Sponsor’s affiliates as meets the requirements of section 407(d)(5) of ERISA
with respect to the Plan.

 

(nn) “Stock Fund”

 

“Stock Fund” shall mean the investment option consisting of Sponsor Stock (for
share accounted) or primarily of Sponsor Stock and cash or short term liquid
investments.

 

(oo) “Trust”

 

“Trust” shall mean the Tech Data Corporation 401(k) Savings Plan Trust, being
the trust established by the Sponsor and the Trustee pursuant to the provisions
of this Agreement.

 

6



--------------------------------------------------------------------------------

(pp) “Trustee”

 

“Trustee” shall mean Fidelity Management Trust Company, a Massachusetts trust
company and any successor to all or substantially all of its trust business as
described in Section 10(c). The term Trustee shall also include any successor
trustee appointed pursuant to Section 10 to the extent such successor agrees to
serve as Trustee under this Agreement.

 

(qq) “VRS”

 

“VRS” shall mean Voice Response System.

 

Section 2. Trust.

 

The Sponsor hereby establishes the Trust with the Trustee. The Trust shall
consist of an initial contribution of money or other property acceptable to the
Trustee in its sole discretion, made by the Sponsor or transferred from a
previous trustee under the Plan, such additional sums of money or other property
acceptable to the Trustee in its sole discretion, as shall from time to time be
delivered to the Trustee under the Plan, all investments made therewith and
proceeds thereof, and all earnings and profits thereon, less the payments that
are made by the Trustee as provided herein. The Trustee hereby accepts the Trust
on the terms and conditions set forth in this Agreement. In accepting this
Trust, the Trustee shall be accountable for the assets received by it, subject
to the terms and conditions of this Agreement.

 

Section 3. Exclusive Benefit and Reversion of Sponsor Contributions.

 

Except as provided under applicable law, no part of the Trust may be used for,
or diverted to, purposes other than the exclusive benefit of the Participants in
the Plan or their beneficiaries or the reasonable expenses of Plan
administration. No assets of the Plan shall revert to the Sponsor, except as
specifically permitted by the terms of the Plan.

 

7



--------------------------------------------------------------------------------

Section 4. Disbursements.

 

(a) Administrator-Directed Disbursements.

 

The Trustee shall make disbursements in the amounts and in the manner that the
Administrator directs from time to time in writing. The Trustee shall have no
responsibility to ascertain such direction’s compliance with the terms of the
Plan (except to the extent the terms of the Plan have been communicated to the
Trustee in writing) or of any applicable law or the direction’s effect for tax
purposes or otherwise; nor shall the Trustee have any responsibility to see to
the application of any disbursement.

 

(b) Participant Withdrawal Requests.

 

The Sponsor hereby directs that, pursuant to the Plan, a Participant withdrawal
request (in-service or full withdrawal) may be made by the Participant by
telephone or such other electronic means as may be agreed to from time to time
by the Sponsor and Trustee, and the Trustee shall process such request only
after the identity of the Participant is verified by use of a PIN and social
security number or such other personal identifier as may be agreed to from time
to time by the Sponsor and the Trustee.

 

In the case of an in-service withdrawal request by a Section 16 officer, the
Trustee shall forward the withdrawal document to the Participant for execution
and submission for approval to the Administrator. The Administrator shall have
the responsibility for approving the withdrawal and instructing the Trustee to
send the proceeds to the Administrator or to the Participant. Section 16
Officers will be identified by the Sponsor and the Sponsor will transmit this
information to Fidelity.

 

The Trustee shall process such withdrawal in accordance with written guidelines
provided by the Sponsor and documented in the Plan Administration Manual.

 

(c) Limitations.

 

The Trustee shall not be required to make any disbursement in excess of the net
realizable value of the assets of the Trust at the time of the disbursement. The
Trustee shall be required to make all disbursements in accordance with the
applicable source and fund withdrawal hierarchy and as documented in the Plan
Administration Manual, unless the Administrator has provided a written direction
to the contrary.

 

8



--------------------------------------------------------------------------------

Section 5. Investment of Trust.

 

(a) Selection of Investment Options.

 

The Trustee shall have no responsibility for the selection of investment options
under the Trust and shall not render investment advice to any person in
connection with the selection of such options.

 

(b) Available Investment Options.

 

The Named Fiduciary shall direct the Trustee as to the investment options in
which the Trust shall be invested during the Participant Recordkeeping
Reconciliation Period and the investment options in which Participants may
invest following the Participant Recordkeeping Reconciliation Period. The Named
Fiduciary may determine to offer as investment options only: (i) Mutual Funds,
(ii) Sponsor Stock, (iii) notes evidencing loans to Participants in accordance
with the terms of the Plan, and (iv) BrokerageLink.

 

The Trustee shall be considered a fiduciary with investment discretion only with
respect to Plan assets (including the proceeds from any Existing Investment
Contracts) that are invested in investment contracts chosen by the Trustee or in
collective investment funds maintained by the Trustee for qualified plans.

 

The investment options initially selected by the Named Fiduciary are identified
on Schedule “C” attached hereto. Upon transfer to the Trust, Plan assets will be
invested in the investment option(s) as directed by the Sponsor. The Named
Fiduciary may add additional investment options with the consent of the Trustee,
which consent shall not be unreasonably withheld, to reflect administrative
considerations and upon mutual amendment of this Trust Agreement, and the
Schedules thereto, to reflect such additions.

 

(c) Participant Direction.

 

As authorized under the Plan, each Participant shall direct the Trustee in which
investment option(s) to invest the assets in the Participant’s individual
accounts. Such directions may be made by Participants by use of the telephone
exchange system, the internet or in such other manner as may be agreed upon from
time to time by the Sponsor and the Trustee. Such direction shall be made in
accordance with written exchange guidelines attached hereto as Schedule “G”. The
Trustee shall not be liable for any loss or expense that is the direct and
necessary result of a Participant’s exercise or non-exercise of rights under
this Section 5 over the assets in the Participant’s accounts. In the event that
the Trustee fails to receive a proper direction from the Participant, the assets
shall be invested in the investment option set forth for such purpose on
Schedule “C”, until the Trustee receives a proper direction.

 

9



--------------------------------------------------------------------------------

(d) Mutual Funds.

 

The Named Fiduciary hereby acknowledges that it has received from the Trustee a
copy of the prospectus for each Fidelity Mutual Fund selected by the Named
Fiduciary as a Plan investment option or short-term investment fund. All
transactions involving Non-Fidelity Mutual Funds shall be done in accordance
with the Operational Guidelines attached hereto as Schedule “H”. Trust
investments in Mutual Funds shall be subject to the following limitations:

 

(i) Execution of Purchases and Sales.

 

Purchases and sales of Mutual Funds (other than for exchanges) shall be made on
the date on which the Trustee receives from the Administrator In Good Order all
information, documentation and wire transfer of funds (if applicable), necessary
to accurately effect such transactions. Exchanges of Mutual Funds shall be made
in accordance with the Exchange Guidelines attached hereto as Schedule “G”.

 

(ii) Voting.

 

Except as otherwise provided herein with respect to Mutual Fund votes during the
Participant Recordkeeping Reconciliation Period or with respect to voting of
Mutual Fund shares held in a short-term investment fund for liquidity reserve,
at the time of mailing of notice of each annual or special stockholders’ meeting
of any Mutual Fund, the Trustee shall send a copy of the notice and all proxy
solicitation materials to each Participant who has shares of such Mutual Fund
credited to the Participant’s accounts, together with a voting direction form
for return to the Trustee or its designee. The Participant shall have the right
to direct the Trustee as to the manner in which the Trustee is to vote the
shares credited to the Participant’s accounts (both vested and unvested). The
Trustee shall vote the shares as directed by the Participant. The Trustee shall
not vote shares for which it has received no directions from the Participant.

 

During the Participant Recordkeeping Reconciliation Period, the Named Fiduciary
shall have the right to direct the Trustee as to the manner in which the Trustee
is to vote the shares of the Mutual Funds in the Trust, including Mutual Fund
shares held in any short-term investment fund for liquidity reserve. In such
case, at the time of mailing the Trustee shall send a copy of the notice and all
proxy solicitation materials to the Named Fiduciary. Following the Participant
Recordkeeping Reconciliation Period, the Named Fiduciary shall continue to have
the right to direct the Trustee as to the manner in which the Trustee is to vote
any Mutual Funds shares held in a short-term investment fund for liquidity
reserve. The Trustee shall not vote any Mutual Fund shares for which it has
received no directions from the Named Fiduciary.

 

10



--------------------------------------------------------------------------------

With respect to all rights other than the right to vote, the Trustee shall
follow the directions of the Participant and if no such directions are received,
the directions of the Named Fiduciary. The Trustee shall have no further duty to
solicit directions from Participants or the Named Fiduciary.

 

(e) Sponsor Stock.

 

Trust investments in Sponsor Stock shall be made via the Stock Fund. Investments
in the Stock Fund shall consist primarily of shares of Sponsor Stock. The Stock
Fund shall also include cash or short-term liquid investments, in accordance
with this paragraph, in amounts designed to satisfy daily Participant exchange
or withdrawal requests. Such holdings will include Colchester Street Trust:
Money Market Portfolio: Class I or such other Mutual Fund or commingled money
market pool as agreed to in writing by the Sponsor and Trustee. The Named
Fiduciary shall, after consultation with the Trustee, establish and communicate
to the Trustee in writing a target percentage and drift allowance for such
short-term liquid investments. Subject to its ability to execute open-market
trades in Sponsor Stock or to otherwise trade with the Sponsor, the Trustee
shall be responsible for ensuring that the short-term investments held in the
Stock Fund fall within the agreed-upon range over time. Each Participant’s
proportional interest in the Stock Fund shall be measured in units of
participation, rather than shares of Sponsor Stock. Such units shall represent a
proportionate interest in all of the assets of the Stock Fund, which includes
shares of Sponsor Stock, short-term investments and at times, receivables and
payables (such as receivables and payables arising out of unsettled stock
trades). The Trustee shall determine a NAV for each unit outstanding of the
Stock Fund. Valuation of the Stock Fund shall be based upon: (a) the Closing
Price or, if not available, (b) the price determined in good faith by the
Trustee. The NAV shall be adjusted for gains or losses realized on sales of
Sponsor Stock, appreciation or depreciation in the value of those shares owned,
dividends paid on Sponsor Stock to the extent not used to purchase additional
units of the Stock Fund for affected Participants, and interest on the
short-term investments held by the Stock Fund, payables and receivables for
pending stock trades, receivables for dividends not yet distributed, and
payables for other expenses of the Stock Fund, including principal obligations,
if any, and expenses that, pursuant to Sponsor direction, the Trustee accrues or
pays from the Stock Fund.

 

(i) Acquisition Limit.

 

Pursuant to the Plan, the Trust may be invested in Sponsor Stock to the extent
necessary to comply with investment directions in accordance with this
Agreement. The Sponsor shall be responsible for providing specific direction on
any acquisition limits required by the Plan or applicable law.

 

11



--------------------------------------------------------------------------------

(ii) Fiduciary Duty.

 

(A) The Named Fiduciary shall continually monitor the suitability of acquiring
and holding Sponsor Stock under the fiduciary duty rules of section 404(a) of
ERISA (as modified by section 404(a)(2) of ERISA). The Trustee shall not be
liable for any loss or expense which arises from the directions of the Named
Fiduciary with respect to the acquisition and holding of Sponsor Stock, unless
it is clear on their face that the actions to be taken under those directions
would be prohibited by the foregoing fiduciary duty rules or would be contrary
to the terms of this Agreement.

 

(B) Each Participant with an interest in Sponsor Stock (or, in the event of the
Participant’s death, his beneficiary) is, for purposes of this section 5(e)(ii),
hereby designated as a “named fiduciary” (within the meaning of section
403(a)(1) of ERISA), with respect to the shares allocated to his or her account
that were not purchased at his or her direction, and shall have the right to
direct the Trustee as to the manner in which the Trustee is to vote or tender
such shares, including the right to direct the Trustee’s conduct, in accordance
with disclosed rules, by his or her failure to respond within the required time
frame.

 

(iii) Purchases and Sales of Sponsor Stock.

 

Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern purchases and sales of Sponsor Stock.

 

(A) Open Market Purchases and Sales. Purchases and sales of Sponsor Stock shall
be made on the open market in accordance with the Trustee’s standard trading
guidelines, as they may be amended by the Trustee from time to time, as
necessary to honor exchange and withdrawal activity and to maintain the target
cash percentage and drift allowance for the Stock Fund, provided that:

 

(1) If the Trustee is unable to purchase or sell the total number of shares
required to be purchased or sold on such day as a result of market conditions;
or

 

(2) If the Trustee is prohibited by the SEC, the NYSE or principal exchange on
which the Sponsor Stock is traded, or any other regulatory body from purchasing
or selling any or all of the shares required to be purchased or sold on such
day,

 

then, under the circumstances set forth in either (1) or (2), the Trustee shall
purchase or sell such shares as soon thereafter as administratively feasible.

 

12



--------------------------------------------------------------------------------

(B) Purchases and Sales from or to Sponsor. If directed by the Sponsor in
writing prior to the trading date, the Trustee may purchase or sell Sponsor
Stock from or to the Sponsor if the purchase or sale is for adequate
consideration (within the meaning of section 3(18) of ERISA) and no commission
is charged. If Sponsor contributions (employer) or contributions made by the
Sponsor on behalf of the Participants (employee) under the Plan are to be
invested in Sponsor Stock, the Sponsor may transfer Sponsor Stock in lieu of
cash to the Trust.

 

(C) Use of an Affiliated Broker. The Named Fiduciary hereby directs the Trustee
to use Fidelity Capital Markets, a division of NFSLLC, to provide brokerage
services in connection with any purchase or sale of Sponsor Stock on the open
market, except in circumstances where the Trustee has determined, in accordance
with its standard trading guidelines or pursuant to Sponsor direction, to seek
expedited settlement of the trades. Fidelity Capital Markets shall execute such
directions directly or through any of its affiliates. The provision of brokerage
services shall be subject to the following:

 

(1) As consideration for such brokerage services, the Named Fiduciary agrees
that Fidelity Capital Markets shall be entitled to remuneration under this
direction provision in an amount of no more than three and one-fifth cents
($.032) commission on each share of Sponsor Stock. Any change in such
remuneration may be made only by a signed agreement between the Named Fiduciary
and Trustee.

 

(2) The Trustee will provide the Named Fiduciary with periodic reports which
summarize all securities transaction-related charges incurred with respect to
trades of Sponsor Stock for such Plan.

 

(3) Any successor organization of Fidelity Capital Markets, through
reorganization, consolidation, merger or similar transactions, shall, upon
consummation of such transaction, become the successor broker in accordance with
the terms of this direction provision.

 

(4) The Trustee and Fidelity Capital Markets shall continue to rely on this
direction provision until notified to the contrary. The Named Fiduciary reserves
the right to terminate this direction upon written notice to Fidelity Capital
Markets (or its successor) and the Trustee, in accordance with Section 11 of
this Agreement.

 

(iv) Execution of Purchases and Sales of Units.

 

Unless otherwise directed in writing pursuant to directions that the Trustee can
administratively implement, purchases and sales of units shall be made as
follows:

 

13



--------------------------------------------------------------------------------

(A) Subject to subparagraphs (B) and (C) below, purchases and sales of units in
the Stock Fund (other than for exchanges) shall be made on the date on which the
Trustee receives from the Administrator in good order all information,
documentation, and wire transfers of funds (if applicable), necessary to
accurately effect such transactions. Exchanges of units in the Stock Fund shall
be made in accordance with the Exchange Guidelines attached hereto as Schedule
“G”.

 

(B) Aggregate sales of units in the Stock Fund on any day shall be limited to
the Stock Fund’s Available Liquidity for that day. In the event that the
requested sales exceed the Available Liquidity, then transactions shall be
processed giving precedence to distributions, loans and withdrawals, and
otherwise on a FIFO basis, as provided in Schedule “L” (the “Specified
Hierarchy”). So long as the Stock Fund is open for such transactions, sales of
units that are requested but not processed on a given day due to insufficient
Available Liquidity shall be suspended until Available Liquidity is sufficient
to honor such transactions in accordance with the Specified Hierarchy.

 

(C) The Trustee shall close the Stock Fund to sales or purchases of units, as
applicable, on any date on which trading in the Sponsor Stock has been suspended
or substantial purchase or sale orders are outstanding and cannot be executed.

 

(v) Securities Law Reports.

 

The Named Fiduciary shall be responsible for filing all reports required under
Federal or state securities laws with respect to the Trust’s ownership of
Sponsor Stock, including, without limitation, any reports required under section
13 or 16 of the Securities Exchange Act of 1934, and shall immediately notify
the Trustee in writing of any requirement to stop purchases or sales of Sponsor
Stock pending the filing of any report. The Trustee shall provide to the Named
Fiduciary such information on the Trust’s ownership of Sponsor Stock as the
Named Fiduciary may reasonably request in order to comply with Federal or state
securities laws.

 

(vi) Voting and Tender Offers.

 

Notwithstanding any other provision of this Agreement the provisions of this
Section shall govern the voting and tendering of Sponsor Stock. The Sponsor
shall pay for all printing, mailing, tabulation and other costs associated with
the voting and tendering of Sponsor Stock. The Trustee, after consultation with
the Sponsor, shall prepare the necessary documents associated with the voting
and tendering of Sponsor Stock.

 

(A) Voting.

 

14



--------------------------------------------------------------------------------

(1) When the issuer of Sponsor Stock prepares for any annual or special meeting,
the Sponsor shall notify the Trustee at least thirty (30) days in advance of the
intended record date and shall cause a copy of all proxy solicitation materials
to be sent to the Trustee. If requested by the Trustee, the Sponsor shall
certify to the Trustee that the aforementioned materials represent the same
information that is distributed to shareholders of Sponsor Stock. Based on these
materials the Trustee shall prepare a voting instruction form and shall provide
a copy of all proxy solicitation materials to be sent to each Participant with
an interest in Sponsor Stock held in the Trust, together with the foregoing
voting instruction form to be returned to the Trustee or its designee. The form
shall show the proportional interest in the number of full and fractional shares
of Sponsor Stock credited to the Participant’s accounts held in the Stock Fund.

 

(2) Each Participant with an interest in the Stock Fund shall have the right to
direct the Trustee as to the manner in which the Trustee is to vote (including
not to vote) that number of shares of Sponsor Stock reflecting such
Participant’s proportional interest in the Stock Fund (both vested and
unvested). Directions from a Participant to the Trustee concerning the voting of
Sponsor Stock shall be communicated in writing, or by such other means as is
agreed upon by the Trustee and the Sponsor. These directions shall be held in
confidence by the Trustee and shall not be divulged to the Sponsor, or any
officer or employee thereof, or any other person except to the extent that the
consequences of such directions are reflected in reports regularly communicated
to any such persons in the ordinary course of the performance of the Trustee’s
services hereunder. Upon its receipt of the directions, the Trustee shall vote
the shares of Sponsor Stock reflecting the Participant’s proportional interest
in the Stock Fund as directed by the Participant. Except as otherwise required
by law, the Trustee shall not vote shares of Sponsor Stock reflecting a
Participant’s proportional interest in the Stock Fund for which it has received
no direction from the Participant.

 

(3) Except as otherwise required by law, the Trustee shall vote that number of
shares of Sponsor Stock not credited to Participants’ accounts in the same
proportion on each issue as it votes those shares credited to Participants’
accounts for which it received voting directions from Participants.

 

(B) Tender Offers.

 

(1) Upon commencement of a tender offer for any securities held in the Trust
that are Sponsor Stock, the Sponsor shall timely notify the Trustee in advance
of the intended tender date and shall cause a copy of all materials to be sent
to the Trustee. The Sponsor shall certify to the Trustee that the aforementioned
materials represent the same information distributed to shareholders of Sponsor
Stock. Based on these materials and after consultation with the Sponsor the
Trustee shall

 

15



--------------------------------------------------------------------------------

prepare a tender instruction form and shall provide a copy of all tender
materials to be sent to each Participant with an interest in the Stock Fund,
together with the foregoing tender instruction form, to be returned to the
Trustee or its designee. The tender instruction form shall show the number of
full and fractional shares of Sponsor Stock that reflect the Participants
proportional interest in the Stock Fund (both vested and unvested).

 

(2) Each Participant with an interest in the Stock Fund shall have the right to
direct the Trustee to tender or not to tender some or all of the shares of
Sponsor Stock reflecting such Participant’s proportional interest in the Stock
Fund (both vested and unvested). Directions from a Participant to the Trustee
concerning the tender of Sponsor Stock shall be communicated in writing, or by
such other means as is agreed upon by the Trustee and the Sponsor. These
directions shall be held in confidence by the Trustee and shall not be divulged
to the Sponsor, or any officer or employee thereof, or any other person except
to the extent that the consequences of such directions are reflected in reports
regularly communicated to any such persons in the ordinary course of the
performance of the Trustee’s services hereunder. The Trustee shall tender or not
tender shares of Sponsor Stock as directed by the Participant. Except as
otherwise required by law, the Trustee shall not tender shares of Sponsor Stock
reflecting a Participant’s proportional interest in the Stock Fund for which it
has received no direction from the Participant.

 

(3) Except as otherwise required by law, the Trustee shall tender that number of
shares of Sponsor Stock not credited to Participants’ accounts in the same
proportion as the total number of shares of Sponsor Stock credited to
Participants’ accounts for which it has received instructions from Participants.

 

(4) A Participant who has directed the Trustee to tender some or all of the
shares of Sponsor Stock reflecting the Participant’s proportional interest in
the Stock Fund may, at any time prior to the tender offer withdrawal date,
direct the Trustee to withdraw some or all of the tendered shares reflecting the
Participant’s proportional interest, and the Trustee shall withdraw the directed
number of shares from the tender offer prior to the tender offer withdrawal
deadline. Prior to the withdrawal deadline, if any shares of Sponsor Stock not
credited to Participants’ accounts have been tendered, the Trustee shall
redetermine the number of shares of Sponsor Stock that would be tendered under
Section 5(e)(vi)(B)(3) if the date of the foregoing withdrawal were the date of
determination, and withdraw from the tender offer the number of shares of
Sponsor Stock not credited to Participants’ accounts necessary to reduce the
amount of tendered Sponsor Stock not credited to Participants’ accounts to the
amount so redetermined.] A Participant shall not be limited as to the number of
directions to tender or withdraw that the Participant may give to the Trustee.

 

16



--------------------------------------------------------------------------------

(5) A direction by a Participant to the Trustee to tender shares of Sponsor
Stock reflecting the Participant’s proportional interest in the Stock Fund shall
not be considered a written election under the Plan by the Participant to
withdraw, or have distributed, any or all of his withdrawable shares. The
Trustee shall credit to each proportional interest of the Participant from which
the tendered shares were taken the proceeds received by the Trustee in exchange
for the shares of Sponsor Stock tendered from that interest. Pending receipt of
directions (through the Administrator) from the Participant or the Named
Fiduciary, as provided in the Plan, as to which of the remaining investment
options the proceeds should be invested in, the Trustee shall invest the
proceeds in the investment option described in Schedule “C”.

 

(vii) General.

 

With respect to all shareholder rights other than the right to vote, the right
to tender, and the right to withdraw shares previously tendered, in the case of
Sponsor Stock, the Trustee shall follow the procedures set forth in subsection
(A), above.

 

(viii) Conversion.

 

All provisions in this Section 5(e) shall also apply to any securities received
as a result of a conversion of Sponsor Stock.

 

(f) Participant Loans

 

(i) In General.

 

The Administrator shall act as the Trustee’s agent for loans and as such shall
(i) separately account for repayments of such loans and clearly identify such
assets as Plan assets and (ii) collect and remit all principal and interest
payments to the Trustee. To originate a loan, the Participant shall direct the
Trustee as to the term and amount of the loan to be made from the Participant’s
individual account. Such directions shall be made by Participants by use of the
system maintained for such purpose by the Trustee or its agent. The Trustee
shall determine, based on the current value of the Participant’s account on the
date of the request and any guidelines provided by the Sponsor, the amount
available for the loan. Based on the interest rate supplied by the Sponsor in
accordance with the terms of the Plan, the Trustee shall advise the Participant
of such interest rate, as well as the installment payment amounts. Except as
provided in subsections (ii) and (iii), below, the Trustee shall distribute the
loan agreement and truth-in-lending disclosure with the proceeds check to the
Participant. To facilitate recordkeeping, the Trustee may destroy the original
of any proceeds check (including the promissory note) made in connection with a
loan to a Participant under the Plan, provided that the Trustee or its agent
first creates a duplicate by a

 

17



--------------------------------------------------------------------------------

photographic or optical scanning or other process yielding a reasonable
facsimile of the proceeds check (including the promissory note) and the
Participant’s signature thereon, which duplicate may be reduced or enlarged in
size from the actual size of the original.

 

(ii) Loans for the Purchase of a Primary Residence.

 

With respect to loans for the purchase of a primary residence, the provisions of
subsection (i), above, shall apply except that the Trustee shall forward the
loan agreement and truth-in-lending disclosure to the Participant for execution
and submission for processing to the Trustee. In all cases, processing by the
Trustee shall be made within thirty (30) days of the Participant’s initial
request (the origination date) in accordance with the procedures set forth in
Schedule “K”.

 

(iii) Loans for Section 16 Officers.

 

In the case of any loan request by a Section 16 officer, the Trustee shall
forward the withdrawal document to the Participant for execution and submission
for approval to the Administrator. The Administrator shall have the
responsibility for approving the withdrawal and instructing the Trustee to send
the proceeds to the Administrator or to the Participant. Section 16 Officers
will be identified by the Sponsor and the Sponsor will transmit this information
to Fidelity.

 

(g) BrokerageLink.

 

Under the BrokerageLink option, the Sponsor hereby directs the Trustee to use
FBSLLC to purchase or sell individual securities for Participant accounts in
accordance with investment directions provided by the Participants. The
provision of brokerage services shall be subject to the following:

 

(i) Any successor organization of FBSLLC, through reorganization, consolidation,
merger or similar transactions, shall, upon consummation of such transaction,
become the successor broker in accordance with the terms of this authorization
provision.

 

(ii) The Trustee and FBSLLC shall continue to rely on this direction provision
until notified to the contrary. The Sponsor reserves the right to terminate this
direction upon written notice to FBSLLC (or its successor) and the Trustee, in
accordance with Section 11 of this Agreement.

 

(iii) The types of securities which may be purchased under BrokerageLink are
listed on Schedule “I”. Administrative procedures governing investment in and
withdrawals from BrokerageLink are attached hereto as Schedule “J”.

 

18



--------------------------------------------------------------------------------

(iv) A Participant may not authorize the use of an agent to have trading
authority over assets in their BrokerageLink account. However, the Trustee
represents that should a Participant make such an authorization, no fees payable
to any such agent will not be deducted from the Plan nor paid out of the Trust.

 

(v) A copy of the notice and all proxy solicitation materials, together with a
voting direction form, will be sent to each Participant with BrokerageLink
account balances. FBSLLC shall provide all proxies and other shareholder
materials to each Participant with such securities allocated to his or her
account. The Participant shall have the authority to direct the exercise of all
shareholder rights attributable to the securities allocated to his or her
account. The Trustee shall not exercise such rights in the absence of direction
from the Participant.

 

(h) Trustee Powers.

 

The Trustee shall have the following powers and authority:

 

(i) Subject to paragraphs (b) and (c) of this Section 5, to sell, exchange,
convey, transfer, or otherwise dispose of any property held in the Trust, by
private contract or at public auction. No person dealing with the Trustee shall
be bound to see to the application of the purchase money or other property
delivered to the Trustee or to inquire into the validity, expediency, or
propriety of any such sale or other disposition.

 

(ii) To cause any securities or other property held as part of the Trust to be
registered in the Trustee’s own name, in the name of one or more of its
nominees, or in the Trustee’s account with the Depository Trust Company of New
York and to hold any investments in bearer form, but the books and records of
the Trustee shall at all times show that all such investments are part of the
Trust.

 

(iii) To keep that portion of the Trust in cash or cash balances as the Named
Fiduciary or Administrator may, from time to time, deem to be in the best
interest of the Trust.

 

(iv) To make, execute, acknowledge, and deliver any and all documents of
transfer or conveyance and to carry out the powers herein granted.

 

(v) To borrow funds from a bank not affiliated with the Trustee in order to
provide sufficient liquidity to process Plan transactions in a timely fashion;
provided that the cost of such borrowing shall be allocated in a reasonable
fashion to the investment fund(s) in need of liquidity.

 

19



--------------------------------------------------------------------------------

(vi) To settle, compromise, or submit to arbitration any claims, debts, or
damages due to or arising from the Trust; to commence or defend suits or legal
or administrative proceedings; to represent the Trust in all suits and legal and
administrative hearings; and to pay all reasonable expenses arising from any
such action, from the Trust if not paid by the Sponsor.

 

(vii) With notice to the Sponsor, to employ legal, accounting, clerical, and
other assistance as may be required in carrying out the provisions of this
Agreement and to pay their reasonable expenses and compensation from the Trust
if not paid by the Sponsor.

 

(viii) To invest all or any part of the assets of the Trust in investment
contracts and short term investments (including interest bearing accounts with
the Trustee or money market mutual funds advised by affiliates of the Trustee)
and in any collective investment trust or group trust, including any collective
investment trust or group trust maintained by the Trustee, which then provides
for the pooling of the assets of plans described in Section 401(a) and exempt
from tax under Section 501(a) of the Code, or any comparable provisions of any
future legislation that amends, supplements, or supersedes those sections,
provided that such collective investment trust or group trust is exempt from tax
under the Code or regulations or rulings issued by the Internal Revenue Service.
The provisions of the document governing such collective investment trusts or
group trusts, as it may be amended from time to time, shall govern any
investment therein and are hereby made a part of this Trust Agreement.

 

(ix) To do all other acts, although not specifically mentioned herein, as the
Trustee may deem necessary to carry out any of the foregoing powers and the
purposes of the Trust.

 

Section 6. Recordkeeping and Administrative Services to Be Performed.

 

(a) General.

 

The Trustee shall perform those recordkeeping and administrative functions
described in Schedule “A” attached hereto. These recordkeeping and
administrative functions shall be performed within the framework of the
Administrator’s written directions regarding the Plan’s provisions, guidelines
and interpretations.

 

(b) Accounts.

 

The Trustee shall keep accurate accounts of all investments, receipts,
disbursements, and other transactions hereunder, and shall report the value of
the assets held in the Trust as of each Reporting Date.

 

20



--------------------------------------------------------------------------------

Within thirty (30) days following each Reporting Date or within sixty (60) days
in the case of a Reporting Date caused by the resignation or removal of the
Trustee, or the termination of this Agreement, the Trustee shall file with the
Administrator a written account setting forth all investments, receipts,
disbursements, and other transactions effected by the Trustee between the
Reporting Date and the prior Reporting Date, and setting forth the value of the
Trust as of the Reporting Date. Except as otherwise required under ERISA, upon
the expiration of six (6) months from the date of filing such account, the
Trustee shall have no liability or further accountability to the Administrator
with respect to the propriety of its acts or transactions shown in such account
(or any Participant-level report provided to a Participant), except with respect
to such acts or transactions as to which a written objection shall have been
filed with the Trustee within such six (6) month period.

 

(c) Inspection and Audit.

 

Prior to the termination of this Agreement, all records generated by the Trustee
in accordance with paragraphs (a) and (b), above, shall be open to inspection
and audit by the Administrator or any persons designated by the Administrator,
during the Trustee’s regular business hours. Upon the resignation or removal of
the Trustee or the termination of this Agreement, the Trustee shall provide to
the Sponsor, at no expense to the Sponsor, in the format regularly provided to
the Sponsor, a statement of each Participant’s accounts as of the resignation,
removal, or termination, and the Trustee shall provide to the Sponsor or the
Plan’s new recordkeeper such further records as may be reasonably requested, at
the Sponsor’s expense.

 

(d) Notice of Plan Amendment.

 

The Trustee’s provision of the recordkeeping and administrative services set
forth in this Section 6 shall be conditioned on the Sponsor delivering to the
Trustee a copy of any amendment to the Plan as soon as administratively feasible
following the amendment’s adoption and on the Administrator providing the
Trustee, on a timely basis, with all the information the Trustee deems necessary
for it to perform the recordkeeping and administrative services set forth
herein, and such other information as the Trustee may reasonably request.

 

(e) Returns, Reports and Information.

 

Except as set forth on Schedule “A”, the Administrator shall be responsible for
the preparation and filing of all returns, reports, and information required of
the Trust or Plan by law. The Trustee shall provide the Administrator with such
information as the Administrator may reasonably request to make these filings.
The Administrator shall also be responsible for making any disclosures to
Participants required by law,

 

21



--------------------------------------------------------------------------------

except such disclosure as may be required under federal or state
truth-in-lending laws with regard to Participant loans, which shall be provided
by the Trustee.

 

Section 7. Compensation and Expenses.

 

Sponsor shall pay to Trustee, within thirty (30) days of receipt of the
Trustee’s bill, the fees for services in accordance with Schedule “B”. Fees for
services are specifically outlined in Schedule “B” and are based on all of the
assumptions identified therein. In the event that the Plan characteristics
referenced in the assumptions outlined in Schedule “B” change significantly by
either falling below or exceeding current or projected levels, such fees shall
be subject to revision. To reflect increased operating costs, Trustee may once
each calendar year amend Schedule “B” without the Sponsor’s consent upon ninety
(90) days prior notice to the Sponsor.

 

All reasonable expenses of plan administration as shown on Schedule “B” attached
hereto, as amended from time to time, shall be a charge against and paid from
the appropriate Participants’ accounts, except to the extent such amounts are
paid by the Sponsor in a timely manner.

 

All expenses of the Trustee relating directly to the acquisition and disposition
of investments constituting part of the Trust, all taxes of any kind whatsoever
that may be levied or assessed under existing or future laws upon or in respect
of the Trust or the income thereof, and any other reasonable expenses of Plan
administration as determined and directed by the Administrator, shall be a
charge against and paid from the appropriate Participants’ accounts.

 

Section 8. Directions and Indemnification.

 

(a) Identity of Administrator and Named Fiduciary.

 

The Trustee shall be fully protected in relying on the fact that the Named
Fiduciary and the Administrator under the Plan are the individuals or entities
named as such above or such other individuals or persons as the Sponsor may
notify the Trustee in writing.

 

(b) Directions from Administrator.

 

Whenever the Administrator provides a direction to the Trustee, the Trustee
shall not be liable for any loss or expense arising from the direction (i) if
the direction is contained in a writing (or is oral and

 

22



--------------------------------------------------------------------------------

immediately confirmed in a writing) signed by any individual whose name and
signature have been submitted (and not withdrawn) in writing to the Trustee by
the Administrator in the form attached hereto as Schedule “D”, and (ii) if the
Trustee reasonably believes the signature of the individual to be genuine,
unless it is clear on the direction’s face that the actions to be taken under
the direction would be prohibited by the fiduciary duty rules of Section 404(a)
of ERISA or would be contrary to the terms of this Agreement. For purposes of
this Section, such direction may also be made EDT or other electronic means in
accordance with procedures agreed to by the Administrator and the Trustee;
provided, however, that the Trustee shall be fully protected in relying on such
direction as if it were a direction made in writing by the Administrator.

 

(c) Directions from Named Fiduciary.

 

Whenever the Named Fiduciary or Sponsor provides a direction to the Trustee, the
Trustee shall not be liable for any loss or expense arising from the direction
(i) if the direction is contained in a writing (or is oral and immediately
confirmed in a writing) signed by any individual whose name and signature have
been submitted (and not withdrawn) in writing to the Trustee by the Named
Fiduciary in the form attached hereto as Schedule “E” and (ii) if the Trustee
reasonably believes the signature of the individual to be genuine, unless it is
clear on the direction’s face that the actions to be taken under the direction
would be prohibited by the fiduciary duty rules of Section 404(a) of ERISA or
would be contrary to the terms of this Agreement. Such direction may also be
made via EDT or other electronic means in accordance with procedures agreed to
by the Named Fiduciary and the Trustee; provided, however, that the Trustee
shall be fully protected in relying on such direction as if it were a direction
made in writing by the Named Fiduciary.

 

(d) Co-Fiduciary Liability.

 

In any other case, the Trustee shall not be liable for any loss or expense
arising from any act or omission of another fiduciary under the Plan except as
provided in section 405(a) of ERISA.

 

(e) Indemnification.

 

The Sponsor shall indemnify the Trustee against, and hold the Trustee harmless
from, Losses, that may be incurred by, imposed upon, or asserted against the
Trustee by reason of any claim, regulatory proceeding, or litigation arising
from any act done or omitted to be done by any individual or person with respect
to the Plan or Trust, excepting only any and all Losses arising solely from the
Trustee’s, Trustee’s affiliate’s, and/or the Trustee’s agent’s negligence, bad
faith or material breach of its duties under this Agreement or breach of its
duties under ERISA.

 

23



--------------------------------------------------------------------------------

The Trustee, the Trustee’s affiliates and/or the Trustee’s agents shall
indemnify the Sponsor against, and hold the Sponsor harmless from, any and all
Losses that may be incurred by, imposed upon, or asserted against the Sponsor by
reason of any claim, regulatory proceeding, or litigation arising from
Trustee’s, Trustee’s affiliate’s, and/or Trustee’s agent’s negligence, bad faith
or material breach of its duties under this Agreement or breach of its duties
under ERISA.

 

Special Indemnification for Fidelity PortfolioPlannerSM. The Trustee shall also
indemnify the Sponsor against and hold the Sponsor harmless from any and all
such Losses that may be incurred by, imposed upon, or asserted against the
Sponsor solely as a result of i) any defects in the investment methodology
embodied in the target asset allocation or model portfolio provided through
Fidelity PortfolioPlannerSM, except to the extent that any such loss, damage,
penalty, liability, cost or expense arises from erroneous information provided
by the Participant, the Sponsor or third parties; or ii) any prohibited
transactions resulting from the provision of Fidelity PortfolioPlannerSM by the
Trustee.

 

(f) Survival.

 

The provisions of this Section 8 shall survive the termination of this
Agreement.

 

Section 9. Resignation or Removal of Trustee and Termination.

 

(a) Resignation and Removal.

 

The Trustee may resign at any time in accordance with the notice provisions set
forth below in paragraph 9(c) and Section 11. The Sponsor may remove the Trustee
at any time in accordance with the notice provisions set forth below in
paragraph 9(c) and Section 11.

 

(b) Termination.

 

This Agreement may be terminated in full, or with respect to only a portion of
the Plan (i.e., a “partial deconversion”) at any time by the Sponsor upon prior
written notice to the Trustee in accordance with the notice provisions set forth
below.

 

(c) Notice Period.

 

In the event either party desires to terminate this Agreement or any services
hereunder, the party shall provide at least sixty (60) days prior written notice
of the termination date to the other party; provided, however, that the
receiving party may agree, in writing, to a shorter notice period.

 

24



--------------------------------------------------------------------------------

(d) Transition Assistance.

 

In the event of termination of this Agreement, if requested by Sponsor, the
Trustee shall assist the Sponsor in developing a plan for the orderly transition
of the Plan data, cash and assets then constituting the Trust and services
provided by the Trustee hereunder to the Sponsor or its designee. The Trustee
shall provide such assistance for a period not extending beyond sixty (60) days
from the termination date of this Agreement. The Trustee shall provide to the
Sponsor, or to any person designated by the Sponsor, at a mutually agreeable
time, one file of the Plan data prepared and maintained by the Trustee in the
ordinary course of business, in the Trustee’s format. The Trustee may provide
other or additional transition assistance as mutually determined for additional
fees, which shall be due and payable by the Sponsor prior to any termination of
this Agreement.

 

(e) Failure to Appoint Successor.

 

If, by the termination date, the Sponsor has not notified the Trustee in writing
as to the individual or entity to which the assets and cash are to be
transferred and delivered, the Trustee may bring an appropriate action or
proceeding for leave to deposit the assets and cash in a court of competent
jurisdiction. The Trustee shall be reimbursed by the Sponsor for all costs and
expenses of the action or proceeding including, without limitation, reasonable
attorneys’ fees and disbursements.

 

Section 10. Successor Trustee.

 

(a) Appointment.

 

If the office of Trustee becomes vacant for any reason, the Sponsor may in
writing appoint a successor trustee under this Agreement. The successor trustee
shall have all of the rights, powers, privileges, obligations, duties,
liabilities, and immunities granted to the Trustee under this Agreement. The
successor trustee and predecessor trustee shall not be liable for the acts or
omissions of the other with respect to the Trust.

 

(b) Acceptance.

 

As of the date the successor trustee accepts its appointment under this
Agreement, title to and possession of the Trust assets shall immediately vest in
the successor trustee without any further action on the part of the predecessor
trustee, except as may be required to evidence such transition. The predecessor
trustee shall execute all instruments and do all acts that may be reasonably
necessary and requested in writing by

 

25



--------------------------------------------------------------------------------

the Sponsor or the successor trustee to vest title to all Trust assets in the
successor trustee or to deliver all Trust assets to the successor trustee.

 

(c) Corporate Action.

 

Any successor to the Trustee or successor trustee, either through sale or
transfer of the business or trust department of the Trustee or successor
trustee, or through reorganization, consolidation, or merger, or any similar
transaction of either the Trustee or successor trustee, shall, upon consummation
of the transaction, become the successor trustee under this Agreement.

 

Section 11. Resignation, Removal, and Termination Notices.

 

All notices of resignation, removal, or termination under this Agreement must be
in writing and mailed to the party to which the notice is being given by
certified or registered mail, return receipt requested, to the Sponsor c/o
Director of Compensation, Benefits and Employee Services, Tech Data Corporation,
5350 Tech Data Drive, Clearwater, Florida 33760 , and to the Trustee c/o FESCo
Business Compliance, Contracts Administration, 82 Devonshire Street, MM3H,
Boston, Massachusetts 02109, or to such other addresses as the parties have
notified each other of in the foregoing manner.

 

Section 12. Duration.

 

This Trust shall continue in effect without limit as to time, subject, however,
to the provisions of this Agreement relating to amendment, modification, and
termination thereof.

 

Section 13. Amendment or Modification.

 

This Agreement may be amended or modified at any time and from time to time only
by an instrument executed by both the Sponsor and the Trustee. The individuals
authorized to sign such instrument shall be those authorized by the Sponsor on
Schedule “E.”

 

26



--------------------------------------------------------------------------------

Section 14. Electronic Services.

 

(a) The Trustee may provide Electronic Services and/or Electronic Products,
including, but not limited to Fidelity Plan Sponsor WebStation. The Sponsor and
its agents agree to use such Electronic Services and Electronic Products only in
the course of reasonable administration of or participation in the Plan and to
keep confidential and not publish, copy, broadcast, retransmit, reproduce,
commercially exploit or otherwise redisseminate the Electronic Products or
Electronic Services or any portion thereof without the Trustee’s written
consent, except, in cases where Trustee has specifically notified the Sponsor
that the Electronic Products or Services are suitable for delivery to Sponsor’s
Participants, for non-commercial personal use by Participants or beneficiaries
with respect to their participation in the Plan or for their other retirement
planning purposes.

 

(b) The Sponsor shall be responsible for installing and maintaining all
Electronic Products, (including any programming required to accomplish the
installation) and for displaying any and all content associated with Electronic
Services on its computer network and/or intranet so that such content will
appear exactly as it appears when delivered to Sponsor. All Electronic Products
and Services shall be clearly identified as originating from the Trustee or its
affiliate. The Sponsor shall promptly remove Electronic Products or Services
from its computer network and/or intranet, or replace the Electronic Products or
Services with updated products or services provided by the Trustee, upon written
notification (including written notification via facsimile) by the Trustee.

 

(c) All Electronic Products shall be provided to the Sponsor without any express
or implied legal warranties or acceptance of legal liability by the Trustee, and
all Electronic Services shall be provided to the Sponsor without acceptance of
legal liability related to or arising out of the electronic nature of the
delivery or provision of such Services. Except as otherwise stated in this
Agreement, no rights are conveyed to any property, intellectual or tangible,
associated with the contents of the Electronic Products or Services and related
material. The Trustee hereby grants to the Sponsor a non-exclusive,
non-transferable revocable right and license to use the Electronic Products and
Services in accordance with the terms and conditions of this Agreement.

 

(d) To the extent that any Electronic Products or Services utilize internet
services to transport data or communications, the Trustee will take, and Sponsor
agrees to follow, reasonable security precautions, however, the Trustee
disclaims any liability for interception of any such data or communications. The
Trustee reserves the right not to accept data or communications transmitted via
electronic media by the Sponsor or a third party if it determines that the media
does not provide adequate data security, or if it is not administratively
feasible for the Trustee to use the data security provided. The Trustee shall
not be responsible for, and makes no warranties regarding access, speed or
availability of

 

27



--------------------------------------------------------------------------------

internet or network services, or any other service required for electronic
communication. The Trustee shall not be responsible for any loss or damage
related to or resulting from any changes or modifications to the Electronic
Products or Services after delivering it to the Sponsor.

 

(e) The Trustee will provide to Participants the FullViewSM service via
NetBenefitsSM, through which Participants may elect to consolidate and manage
any retirement account information available through NetBenefits as well as
External Account Information. To the extent not provided by the Trustee or its
affiliates, the data aggregation service will be provided by Yodlee.com, Inc. or
such other independent provider as the Trustee may select, pursuant to a
contract that requires the provider to take appropriate steps to protect the
privacy and confidentiality of information furnished by users of the service.
The Sponsor acknowledges that Participants who elect to use FullViewSM must
provide passwords and PINs to the provider of data aggregation services. The
Trustee will use External Account Information to furnish and support FullViewSM
or other services provided pursuant to this Agreement, and as otherwise directed
by the Participant. The Trustee will not furnish External Account Information to
any third party, except pursuant to subpoena or other applicable law. The
Sponsor agrees that the information accumulated through FullViewSM shall not be
made available to the Sponsor, provided, however, that the Trustee shall provide
to the Sponsor, upon request, aggregate usage data that contains no personally
identifiable information.

 

Section 15. Assignment.

 

This Agreement, and any of its rights and obligations hereunder, may not be
assigned by any party without the prior written consent of the other party(ies),
and such consent may be withheld in any party’s sole discretion. Notwithstanding
the foregoing, Trustee may assign this Agreement in whole or in part, and any of
its rights and obligations hereunder, to a subsidiary or affiliate of Trustee
with notice to the Sponsor. All provisions in this Agreement shall extend to and
be binding upon the parties hereto and their respective successors and permitted
assigns.

 

Section 16. Force Majeure.

 

No party shall be deemed in default of this Agreement to the extent that any
delay or failure in performance of its obligation(s) results, without its fault
or negligence, from any cause beyond its reasonable control, such as acts of
God, acts of civil or military authority, embargoes, epidemics, war,

 

28



--------------------------------------------------------------------------------

riots, insurrections, fires, explosions, earthquakes, floods, unusually severe
weather conditions, power outages or strikes. This clause shall not excuse any
of the parties to the Agreement from any liability which results from failure to
have in place reasonable disaster recovery and safeguarding plans adequate for
protection of all data each of the parties to the Agreement are responsible for
maintaining for the Plan.

 

Section 17. Confidentiality.

 

Both parties to this Agreement recognize that in the course of implementing and
providing the services described herein, each party may disclose to the other
Confidential Information. All such Confidential Information, individually and
collectively, and other proprietary information disclosed by either party shall
remain the sole property of the party disclosing the same, and the receiving
party shall have no interest or rights with respect thereto if so designated by
the disclosing party to the receiving party. Each party agrees to maintain all
such Confidential Information in trust and confidence to the same extent that it
protects its own proprietary information, and not to disclose such Confidential
Information to any third party without the written consent of the other party.
Each party further agrees to take all reasonable precautions to prevent any
unauthorized disclosure of Confidential Information. In addition, each party
agrees not to disclose or make public to anyone, in any manner, the terms of
this Agreement, except as required by law, without the prior written consent of
the other party.

 

Section 18. General.

 

(a) Performance by Trustee, its Agents or Affiliates.

 

The Sponsor acknowledges and authorizes that the services to be provided under
this Agreement shall be provided by the Trustee, its agents or affiliates,
including but not limited to FIIOC, FBSLLC, or the successor to any of them, and
that certain of such services may be provided pursuant to one or more separate
contractual agreements or relationships.

 

(b) Entire Agreement.

 

This Agreement together with the schedules attached hereto, which are hereby
incorporated by reference herein, contains all of the terms agreed upon between
the parties with respect to the subject matter hereof.

 

29



--------------------------------------------------------------------------------

(c) Waiver.

 

No waiver by either party of any failure or refusal to comply with an obligation
hereunder shall be deemed a waiver of any other obligation hereunder or any
subsequent failure or refusal to comply with any other obligation hereunder.

 

(d) Successors and Assigns.

 

The stipulations in this Agreement shall inure to the benefit of, and shall
bind, the successors and assigns of the respective parties.

 

(e) Partial Invalidity.

 

If any term or provision of this Agreement or the application thereof to any
person or circumstances shall, to any extent, be invalid or unenforceable, the
remainder of this Agreement, or the application of such term or provision to
persons or circumstances other than those as to which it is held invalid or
unenforceable, shall not be affected thereby, and each term and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 

(f) Section Headings.

 

The headings of the various sections and subsections of this Agreement have been
inserted only for the purposes of convenience and are not part of this Agreement
and shall not be deemed in any manner to modify, explain, expand or restrict any
of the provisions of this Agreement.

 

(g) Communications.

 

(i) Content

 

The Sponsor shall provide all information requested by the Trustee to help it
prepare Participant communications necessary to allow the Trustee to meet its
obligations under this Agreement. The Sponsor represents that Participant
communications prepared by the Sponsor will include any information required by
applicable regulations to afford Plan fiduciaries protection under ERISA §404(c)
as determined by the Sponsor. The Trustee shall have no responsibility or
liability for any Losses resulting from the use of information provided by or
from communications prepared by the Sponsor. To the extent that the Trustee
requires the inclusion of certain language in, or places restrictions on the
Sponsor’s ability to control the language in Participant communications, the
Trustee represents that the language required will include any language required
by applicable regulations to afford Plan fiduciaries protection under ERISA
§404(c).

 

30



--------------------------------------------------------------------------------

(ii) Delivery

 

In the event that the Sponsor retains any responsibility for delivering
Participant communications to some or all Participants and beneficiaries, the
Sponsor agrees to furnish the communications to such Participants in a timely
manner as determined under applicable law (including ERISA §404(c) and the
Sarbanes-Oxley Act requirements for “blackout” notices). The Sponsor also
represents that such communications will be delivered to such Participants and
beneficiaries in a manner permitted by applicable law, including electronic
delivery that is consistent with applicable regulations regarding electronic
transmission (for example, DOL Regulation §2501.104b-1). The Trustee and its
affiliates shall have no responsibility or liability for any Losses resulting
from the failure of the Sponsor to furnish any such communications in a manner
which is timely and consistent with applicable law. For all Participant
communications delivered solely by the Trustee and its affiliates, the Trustee
represents that such delivery will be in accordance with the regulations and
laws referenced above.

 

Section 19. Governing Law.

 

(a) Massachusetts Law Controls.

 

This Agreement is being made in the Commonwealth of Massachusetts, and the Trust
shall be administered as a Massachusetts trust. The validity, construct, effect
and administration of the Agreement shall be governed by and interpreted in
accordance with the banking laws of the Commonwealth of Massachusetts to the
extent they govern the activities of the Trustee and otherwise in accordance
with the laws of Florida, except to the extent those laws are superseded under
section 514 of ERISA.

 

(b) Trust Agreement Controls.

 

The Trustee is not a party to the Plan, and in the event of any conflict between
the provisions of the Plan and the provisions of this Agreement, the provisions
of this Agreement shall control.

 

Section 20. Plan Qualification.

 

The Plan is intended to be qualified under section 401(a) of the Code and the
Trust established hereunder is intended to be tax-exempt under section 501(a) of
the Code. The Sponsor represents that to the extent

 

31



--------------------------------------------------------------------------------

Participants are able to instruct the investment of their account, the Plan is
intended to constitute a plan described in section 404(c) of ERISA and Title 29
of the Code of Federal Regulations Section 2550.404c-1. A confirmation of the
Plan’s current qualified status is attached hereto as Schedule “F,” and the
Sponsor shall provide proof of the Plan’s continued qualification upon request
by the Trustee. The Sponsor has the sole responsibility for ensuring the Plan’s
qualified status and full compliance with the applicable requirements of ERISA.
The Sponsor hereby certifies that it has furnished to the Trustee a complete
copy of the Plan and all amendments thereto in effect as of the date of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

TECH DATA CORPORATION By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

FIDELITY MANAGEMENT TRUST COMPANY By:  

 

--------------------------------------------------------------------------------

   

FMTC Authorized Signatory

Name:  

 

--------------------------------------------------------------------------------

Date:  

 

--------------------------------------------------------------------------------

 

32



--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE “A” – Administrative Services

 

Administration

 

*   Establishment and maintenance of Participant account and election
percentages.

 

*   Maintenance of the Plan investment options set forth on Schedule “C.”

 

*   Maintenance of the following money classifications:

 

  •   Employee Pre Tax

  •   Employee Pre Tax Catch Up

  •   Post 1/1/2000 – Employer Match

  •   Pre 1/1/2000 – Employer Match

  •   ESOP

  •   Rollover

  •   QNEC

  •   Pre 1/1/2000 - Employee Pre Tax

 

*   The Trustee will provide the recordkeeping and administrative services set
forth on this Schedule “A” or as otherwise agreed to in writing (or by means of
a secure electronic medium) between Sponsor and Trustee. The Trustee may
unilaterally add or enhance services, provided there is no impact on the fees
set forth in Schedule “B.”

 

A) Participant Services

 

  1.   Participant service representatives are available each Business Day from
8:30 a.m. ET - 8:00 p.m. in the Participant’s time zone in the continental
United States to provide toll free telephone service for Participant inquiries
and transactions.

 

  2.   Through the automated voice response system and on-line account access
via the world wide web, Participants also have virtually 24 hour account inquiry
and transaction capabilities.

 

  3.   For security purposes, all calls are recorded. In addition, several
levels of security are available including the verification of a PIN or such
other personal identifier as may be agreed to from time to time by the Sponsor
and the Trustee.

 

  4.   The following services are available via the telephone or such other
electronic means as may be agreed upon from time to time by the Sponsor and the
Trustee:

 

  •   Enroll new Participants. Confirmation of enrollment will be provided
on-line or if requested, by mail (generally within five (5) calendar days of the
request).

 

  •   Provide Plan investment option information.

 

  •   Provide and maintain information and explanations about Plan provisions.

 

  •   Respond to requests for literature.

 

33



--------------------------------------------------------------------------------

  •   Allow Participants to change their deferral and establish/change catch-up
contributions, if applicable. Provide updates via EDT for the Sponsor to apply
to its payrolls accordingly.

 

  •   Maintain and process changes to Participants’ contribution allocations for
all money sources.

 

  •   Process exchanges (transfers) between investment options on a daily basis.

 

  •   Process withdrawals and distributions due to certain circumstances as
directed by the Sponsor in accordance with procedures documented in the Plan
Administration Manual.

 

  •   Consult with Participants on various loan scenarios and generate all
documentation.

 

B) Plan Accounting

 

  1.   Process consolidated payroll contributions according to the Sponsor’s
payroll frequency via EDT, consolidated magnetic tape or diskette. The data
format will be provided by Trustee.

 

  2.   Maintain and update employee data necessary to support Plan
administration. The data will be submitted according to payroll frequency.

 

  3.   Provide daily Plan and Participant level accounting for all Plan
investment options.

 

  4.   Provide daily Plan and Participant level accounting for all money
classifications for the Plan.

 

  5.   Audit and reconcile the Plan and Participant accounts daily.

 

  6.   Reconcile and process Participant withdrawal requests and distributions
as approved and directed by the Sponsor. All requests are paid based on the
current market values of Participants’ accounts, not advanced or estimated
values. A distribution report will accompany each check.

 

  7.   Track individual Participant loans; process loan withdrawals; re-invest
loan repayments; and prepare and deliver comprehensive reports to the Sponsor to
assist in the administration of Participant loans.

 

  8.   Maintain and process changes to Participants’ deferral percentage and
prospective and existing investment mix elections.

 

C) Participant Reporting

 

  1.   Provide confirmation to Participants of all Participant initiated
transactions either online or via the mail. Online confirms are generated upon
submission of a transaction and mail confirms are available by mail within three
to five calendar days of the transaction.

 

  2.   Provide Participants with opportunity to generate electronic statements
via NetBenefits for activity for the requested time period. Upon Participant
request, Fidelity will provide paper statements to the Participant via first
class mail.

 

34



--------------------------------------------------------------------------------

  3.   Provide Participants with required Code Section 402(f) notification for
distributions from the Plan in compliance with applicable law. This notice
advises Participants of the tax consequences of their Plan distributions.

 

  4.   Provide Participants with required Code Section 411(a)(11) notification
for distributions from the Plan in compliance with applicable law. This notice
advises Participants of the normal and optional forms of payment of their Plan
distributions.

 

D) Plan Reporting

 

  1.   Prepare, reconcile and deliver a monthly Trial Balance Report presenting
all money classes and investments. This report is based on the market value as
of the last Business Day of the month. The report will be delivered not later
than twenty (20) calendar days after the end of each month in the absence of
unusual circumstances.

 

E) Government Reporting

 

  1.   Process year-end tax reports for Participants – Forms 1099-R, as well as
preparation of Form 5500 in accordance with the guidelines set forth on Schedule
“L”.

 

F) Communication & Education Services

 

  1.   Design, produce and distribute a customized comprehensive communications
program for employees. The program may include multimedia informational
materials, investment education and planning materials, access to Fidelity’s
homepage on the internet and STAGES magazine. Additional fees for such services
may apply as mutually agreed upon between Sponsor and Trustee.

 

  2.   Provide Fidelity PortfolioPlannerSM an internet-based educational service
for Participants that generates target asset allocations and model portfolios
customized to investment options in the Plan based upon methodology provided by
Strategic Advisers, Inc., an affiliate of the Trustee. The Sponsor acknowledges
that it has received the ADV Part II for Strategic Advisers, Inc. more than 48
hours prior to executing the Trust agreement.

 

G) Other

  1.   Non-Discrimination Testing: Perform non-discrimination limitation testing
as described in the Service Overview and Instructions and authorized in writing
by the Sponsor. In order to obtain this service, the client shall be required to
provide the information identified in the Fidelity Discrimination Testing
Package Guidelines. Any fees and restrictions associated with this testing
service shall be addressed in such guidelines. The Trustee will provide
reasonable assistance in the event the Sponsor is audited by the Internal
Revenue Service.

 

  2.   Plan Sponsor Webstation: The Fidelity Participant Recordkeeping System is
available on-line to the Sponsor via the Plan Sponsor Webstation. PSW is a
graphical, Windows-based application that provides current plan and
Participant-level information, including indicative data, account balances,
activity and history.

 

35



--------------------------------------------------------------------------------

  3.   Change of Address by Telephone: The Trustee shall allow persons with
account balances who are not active employees to make address changes via
Fidelity’s toll-free telephone service.

 

  4.   De minimis Distributions: After a Participant terminates employment and
is eligible for a distribution, the Trustee will determine whether the vested
account balance exceeds $5,000, or exceeds $5,000 at the end of the warning
period (at least 30 days, but not more than 70 days, from the determination
date). If not, the Trustee will process a mandatory and immediate cashout,
subject only to the requirement to offer a rollover opportunity. The $5,000
threshold will be determined based on criteria provided by the Sponsor and will
increase or decrease as Congress may from time to time amend this threshold in
Code Section 411(a)(11).

 

  5.   Roll-In Processing. The Trustee shall process the qualification of
rollover contributions to the Trust. The procedures for qualifying a rollover
are directed by the Sponsor and the Trustee shall accept or deny each rollover
based upon the Plan’s written criteria and any written guidelines provided by
the Sponsor and documented in the Plan Administration Manual.

 

         Requests that do not meet the specified criteria will be returned to
the Participant with further explanation as to why the request cannot be
processed. If the Sponsor or the Trustee determine that a request is not a valid
rollover, the full amount of the requested rollover will be distributed to the
Participant.

 

  6.   Minimum Required Distributions: Monitor and process minimum required
distribution (“MRD”) amounts as follows: the Trustee shall provide the Sponsor
on an annual basis, with a report identifying those Participants who are
required to receive a MRD. The Sponsor shall provide appropriate notices to each
such Participant. The Sponsor will direct the Trustee in writing to begin the
required distribution for the MRD Participant.

 

  7.   Qualified Domestic Relations Order Processing: The Trustee will provide
Qualified Domestic Relations Order support by supplying interested parties with
the benefits office contact information, suspending payments upon written
notification by the Sponsor that a domestic relations order has been submitted,
and executing all administrative action required by that order after it has been
qualified by the Administrator.

 

  8.   Auto-Age Payouts: The Sponsor directs the Trustee to notify the auto-age
payout Participant that a distribution will be made and, upon notification from
the auto-age payout Participant, will use the Participant’s information to
process their distribution. If the auto-age payout Participant does not respond
to the Trustee’s notification, the Sponsor directs the Trustee to automatically
make the required distribution to the auto-age payout Participant.

 

TECH DATA CORPORATION      

FIDELITY MANAGEMENT TRUST

COMPANY

By:

 

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

                                             Date          

  FMTC Authorized Signatory                         Date

 

36



--------------------------------------------------------------------------------

SCHEDULE “B” – Fee Schedule

 

Annual Participant Fee:

   $4.00 per Participant*, billed and payable quarterly.

Loan Fee:

   Establishment fee of $35.00 per loan account; annual fee of $15.00 per loan
account.

Minimum Required Distribution:

   $25.00 per Participant per MRD Withdrawal.

In-Service Withdrawals:

   $20.00 per withdrawal.

Return of Excess Contribution Fee:

   $25.00 per Participant, one-time charge per calculation and check generation.

Non-Fidelity Mutual Funds:

   Fees paid directly to Fidelity Investments Institutional Operations Company,
Inc. (FIIOC) or its affiliates by Non-Fidelity Mutual Fund vendors shall be
posted and updated quarterly on Plan Sponsor Webstation at
https://psw.fidelity.com or a successor site.

Signature Ready 5500

   The fee is $1,000 per 5500 if all required information is submitted within 5½
months following the Plan’s year-end. If all required information is not
received until after 5½ months following the Plan’s year-end, there will be an
additional $1,000 late processing charge per Plan affected. Any revisions
requested by the Plan Sponsor after Fidelity has initially prepared and
submitted the Form 5500 to the Plan Sponsor will be processed at a rate of $100
per hour.

Self Directed Brokerage:

   Fidelity BrokerageLink Plan Related Account Fee:      Annual Account Fee of
$100 per account within each plan per year. To be calculated and deducted
quarterly from the SPO if sufficient funds are available in the SPO. If there
are insufficient funds in the SPO, fees shall be deducted from the BrokerageLink
Core Account. Fidelity BrokerageLink Plan account minimum initial investment is
$2,500; subsequent transfer minimum is $1,000.

 

37



--------------------------------------------------------------------------------

     Brokerage fees and commissions for individual trades will be charged in
accordance with a separate commission schedule.

 

•   Other Fees: Separate charges may apply for optional non-discrimination
testing, extraordinary expenses resulting from large numbers of simultaneous
manual transactions, from errors not caused by Fidelity, reports not
contemplated in this Agreement, corporate actions, or the provision of
communications materials in hard copy which are also accessible to Participants
via electronic services in the event that the provision of such material in hard
copy would result in an additional expense deemed to be material. Fees for
corporate actions will be negotiated separately, based on the characteristics of
the project as well as the overall relationship at the time of the project.

 

*   This fee will be imposed pro rata for each calendar quarter, or any part
thereof, that it remains necessary to keep a Participant’s account(s) as part of
the Plan’s records, e.g., vested, deferred, forfeiture, top-heavy and terminated
Participants who must remain on file through calendar year-end for 1099-R
reporting purposes.

 

Stock Administration Fee:

 

•   To the extent that assets are invested in Sponsor Stock,.10% of such assets
in the Trust payable pro rata quarterly on the basis of such assets as of the
calendar quarter’s last valuation date, but no less than $10,000 nor more than
$35,000 per year.

 

Note: These fees have been negotiated and accepted based on the following Plan
characteristics: current plan assets of $58.6 million, current participation of
3,000 Participants, current stock assets of $14.1 million, total Fidelity
actively managed Mutual Fund assets of $29.5 million, total Fidelity
non-actively managed Mutual Fund assets of $3.6 million, total Non-Fidelity
Mutual Fund assets of $11.3 million, and projected net cash flows of $1.7
million per year. Fees will be subject to revision if these Plan characteristics
change significantly by either falling below or exceeding current or projected
levels. Fees also have been based on the use of up to 22 investment options, and
such fees will be subject to revision if additional investment options are
added.

 

The Mutual Funds selected by the Named Fiduciary and listed on Schedule “C” meet
the investment criteria of the Sponsor. The Sponsor reserves the right to
replace any Mutual Funds upon sixty (60) days’ notice to the Trustee, with no
impact to the per Participant recordkeeping fee described in this Schedule “B”,
provided that, if a fund no longer meets the investment criteria, as stated in
the Sponsor’s investment policy, the Named Fiduciary will choose a Fidelity
Mutual Fund as a replacement. If a Fidelity Mutual Fund does not meet the
investment criteria, the Named Fiduciary may choose a fund from our FundsNet
offering as a replacement fund. If a FundsNet fund does not meet the investment
criteria, the Named Fiduciary may choose a non-FundsNet fund as a replacement
for that fund, as long as the fund shares at least 35 basis points revenue
share, and also meets our operational guidelines.

 

TECH DATA CORPORATION      

FIDELITY MANAGEMENT TRUST

COMPANY

By:

 

 

--------------------------------------------------------------------------------

      By:  

 

--------------------------------------------------------------------------------

                                             Date          

  FMTC Authorized Signatory                         Date

 

38



--------------------------------------------------------------------------------

SCHEDULE “C” – Investment Options

 

In accordance with Section 5(b), the Named Fiduciary hereby directs the Trustee
that Participants’ individual accounts may be invested in the following
investment options:

 

  •   Fidelity Money Market Trust: Retirement Money Market Portfolio

 

  •   Fidelity Freedom Income Fund

 

  •   Fidelity Freedom 2000 Fund

 

  •   Fidelity Freedom 2010 Fund

 

  •   Fidelity Freedom 2020 Fund

 

  •   Fidelity Freedom 2030 Fund

 

  •   Fidelity Freedom 2040 Fund

 

  •   Fidelity Blue Chip Growth Fund

 

  •   Fidelity Diversified International Fund

 

  •   Fidelity Low-Priced Stock Fund

 

  •   Fidelity Dividend Growth Fund

 

  •   Fidelity Equity-Income Fund

 

  •   Fidelity Spartan U.S. Equity Index Fund

 

  •   Fidelity Spartan Investment Grade Bond Fund

 

  •   Fidelity Government Securities Fund

 

  •   Artisan Mid Cap Growth Fund – Investors Class

 

  •   Lord Abbett Mid Cap Value Fund – Class A Shares

 

  •   Managers Special Equity Fund

 

  •   Dodge & Cox Balanced Fund

 

  •   PIMCO High Yield Fund – Administrative Class Shares

 

  •   Tech Data Stock Fund

 

  •   BrokerageLink

 

The Named Fiduciary hereby directs that the investment option referred to in
Section 5(c) and Section 5(e)(vi)(B)(5) shall be Fidelity Money Market Trust:
Retirement Money Market Portfolio.

 

TECH DATA CORPORATION

By:

 

 

--------------------------------------------------------------------------------

    Date

 

39



--------------------------------------------------------------------------------

SCHEDULE “D” – Authorized Signers (Administrator)

 

(Use separate Schedules “D-1,”“D-2,”etc. to have different “Administrators” with
respect to different Plans within a Master Trust)

 

[Sponsor’s Letterhead]

 

[Date]

 

Elizabeth S. Lane

FESCo Business Compliance

Contracts Administration

82 Devonshire Street, MM3H

Boston, MA 02109

 

[Name of Plan]

 

*** NOTE: This schedule should contain names and signatures for ALL individuals
who will be providing directions to Fidelity representatives in connection with
the Plan.

 

Fidelity representatives will be unable to accept directions from any individual
whose name does not appear on this schedule.***

 

Dear Ms. Lane:

 

This letter is sent to you in accordance with Section 8(b) of the Trust
Agreement, dated as of [date], between [name of Plan Sponsor] and Fidelity
Management Trust Company. [I or We] hereby designate [name of individual], [name
of individual], and [name of individual], as the individuals who may provide
directions on behalf of the Administrator upon which Fidelity Management Trust
Company shall be fully protected in relying. Only one such individual need
provide any direction. The signature of each designated individual is set forth
below and certified to be such.

 

You may rely upon each designation and certification set forth in this letter
until [I or we] deliver to you written notice of the termination of authority of
a designated individual.

 

Very truly yours,

 

[SPONSOR]

 

By:

 

[signature of designated individual]

[name of designated individual]

 

40



--------------------------------------------------------------------------------

[signature of designated individual]

[name of designated individual]

 

[signature of designated individual]

[name of designated individual]

 

41



--------------------------------------------------------------------------------

SCHEDULE “E” – Authorized Signers (Named Fiduciary)

 

(Use separate Schedules “E-1,”“E-2,”etc. to have different “Named Fiduciaries”
with respect to different Plans within a Master Trust)

 

[Sponsor’s Letterhead]

 

[Date]

 

Elizabeth S. Lane

FESCo Business Compliance

Contracts Administration

82 Devonshire Street, MM3H

Boston, MA 02109

 

[Name of Plan]

 

*** NOTE: This schedule should contain names and signatures for ALL individuals
who will be providing directions to Fidelity representatives in connection with
the Plan.

 

Fidelity representatives will be unable to accept directions from any individual
whose name does not appear on this schedule.***

 

Dear Ms. Lane:

 

This letter is sent to you in accordance with Section 8(c) of the Trust
Agreement, dated as of [date], between [name of Plan Sponsor] and Fidelity
Management Trust Company. [I or We] hereby designate [name of individual], [name
of individual], and [name of individual], as the individuals who may provide
directions on behalf of the Named Fiduciary upon which Fidelity Management Trust
Company shall be fully protected in relying. Only one such individual need
provide any direction. The signature of each designated individual is set forth
below and certified to be such.

 

You may rely upon each designation and certification set forth in this letter
until [I or we] deliver to you written notice of the termination of authority of
a designated individual.

 

Very truly yours,

 

[SPONSOR]

 

By

 

[signature of designated individual]

[name of designated individual]

 

42



--------------------------------------------------------------------------------

[signature of designated individual]

[name of designated individual]

 

[signature of designated individual]

[name of designated individual]

 

43



--------------------------------------------------------------------------------

SCHEDULE “F” – Statement of Qualified Status

 

[Law Firm Letterhead]

 

**Note: This Schedule is not necessary if the Plan’s IRS determination letter is
not more than two (2) years old.

 

Elizabeth S. Lane

FESCo Business Compliance

Contracts Administration

82 Devonshire Street, MM3H

Boston, MA 02109

 

[Name of Plan]

 

Dear Ms. Lane:

 

In accordance with your request, this letter sets forth our opinion with respect
to the qualified status under section 401(a) of the Internal Revenue Code of
1986 (including amendments made by the Employee Retirement Income Security Act
of 1974) (the “Code”), of the [name of plan], as amended to the date of this
letter (the “Plan”).

 

The material facts regarding the Plan as we understand them are as follows. The
most recent favorable determination letter as to the Plan’s qualified status
under section 401(a) of the Code was issued by the [location of Key District]
District Director of the Internal Revenue Service and was dated [date] (copy
enclosed). The version of the Plan submitted by [name of company] (the
“Company”) for the District Director’s review in connection with this
determination letter did not contain amendments made effective as of [date].
These amendments, among other matters, [brief description of amendments].
[Subsequent amendments were made on [date] to amend the provisions dealing with
[brief description of amendments].]

 

The Company has informed us that it intends to submit the Plan to the [location
of Key District] District Director of the Internal Revenue Service and to
request from him a favorable determination letter as to the Plan’s qualified
status under section 401(a) of the Code. The Company may have to make some
modifications to the Plan at the request of the Internal Revenue Service in
order to obtain this favorable determination letter, but we do not expect any of
these modifications to be material. The Company has informed us that it will
make these modifications.

 

Based on the foregoing statements of the Company and our review of the
provisions of the Plan, it is our opinion that the Internal Revenue Service will
issue a favorable determination letter as to the qualified status of the Plan,
as modified at the request of the Internal Revenue Service, under section 401(a)
of the Code, subject to the customary condition that continued qualification of
the Plan, as modified, will depend on its effect in operation.

 

[Furthermore, in that the assets are in part invested in common stock issued by
the Company or an affiliate, it is our opinion that the Plan is an “eligible
individual account plan” (as defined under Section 407(d)(3) of ERISA) and that
the shares of common stock of the Company held and to be purchased under the
Plan are “qualifying employer securities” (as defined under Section 407(d)(5) of
ERISA). Finally, it is our opinion that interests in the Plan are not required
to

 

44



--------------------------------------------------------------------------------

be registered under the Securities Act of 1933, as amended, or, if such
registration is required, that such interests are effectively registered under
said Act.]

 

Sincerely,

[name of law firm]

By:

 

[signature]

--------------------------------------------------------------------------------

   

[name of partner]

 

45



--------------------------------------------------------------------------------

SCHEDULE “G” – Exchange Guidelines

 

The following exchange guidelines are currently employed by FIIOC.

 

Participants may initiate exchanges, via a Fidelity Participant service
representative, from 8:30 a.m. (ET) to 8:00 p.m. in the Participant’s time zone
in the continental United States on each Business Day.

 

Participants may initiate exchanges via VRS and the internet (NetBenefitsSM)
virtually 24 hours a day.

 

FIIOC reserves the right to change these exchange guidelines at its discretion
with reasonable notice to the Sponsor.

 

Note: The NYSE’s normal closing time is 4:00 p.m. (ET); in the event the NYSE
closes before such time or alters its closing time, all references below to 4:00
p.m. (ET) shall mean the actual or altered closing time of the NYSE.

 

General Rule for Plan Investment Options

 

Exchanges Between Plan Investment Options

 

Except as otherwise described below, exchanges between Plan investment options
are processed on a daily cycle, market conditions permitting. Participants may
contact Fidelity on any day to initiate an exchange between the Plan’s
investment options. If the request is confirmed before the close of the market
(generally 4:00 p.m. (ET)), on a Business Day, it will receive that day’s trade
date. Requests confirmed after the close of the market on a Business Day (or on
any day other than a Business Day) will be processed on a next Business Day
basis.

 

Exceptions or Other Restrictions

 

Sponsor Stock:

 

Provided that the Tech Data Stock Fund is open for purchases and sales of units,
the following rules will govern exchanges:

 

•   Exchanges From Tech Data Stock Fund into Other Plan Investment Options

 

If Fidelity receives the request before the close of the market on any Business
Day and Available Liquidity is sufficient to honor the trade after Specified
Hierarchy rules are applied, it will receive that day’s trade date. Requests
received by Fidelity after the close of the market on any Business Day (or on
any day other than a Business Day) will be processed on a next Business Day
basis,

 

46



--------------------------------------------------------------------------------

subject to Available Liquidity for such day after application of Specified
Hierarchy rules. If Available Liquidity on any day is insufficient to honor the
trade after application of Specified Hierarchy rules, it will be suspended until
Available Liquidity is sufficient, after application of Specified Hierarchy
rules, to honor such trade, and it will receive the trade date and Closing Price
of the date on which it was processed.

 

BrokerageLink Option:

 

•   Exchanges from Investment Options (Standard Plan Option) into BrokerageLink
Option

 

If a request to exchange into BrokerageLink is confirmed before the close of the
market (generally 4:00 p.m. ET) on any Business Day, the SPO investment option
redemption will receive that day’s trade date. The purchase into the
BrokerageLink Core Account, Fidelity Cash Reserves, will receive the next
Business Day’s trade date. Requests confirmed after the close of the market on a
Business Day will be processed on a next Business Day basis.

 

Although there is a one day lag in the trade date of the purchase into the
BrokerageLink Core Account, Participants can trade in their BrokerageLink
account prior to the actual exchanged assets being credited to the BrokerageLink
Core Account, if the Participant initiates the exchange via a Participant
services representative. Participants who initiate an exchange will have 90% of
the assets immediately available to trade through a brokerage representative.
The next Business Day 100% of the exchanged amount will be available for trading
through a brokerage representative, FAST or the world wide web (Fidelity.com).

 

•   Exchanges from BrokerageLink Option into Mutual Funds (Standard Plan Option)

 

Each Plan must designate a SPO Option as the default fund to which all exchanged
assets from BrokerageLink to SPO are credited. Participants will have no choice
as to where these assets are invested upon transfer from the FBSLLC system. If a
Participant wants to reallocate to other investment options, he/she must call
after they have been credited to Fidelity’s Participant Recordkeeping System
(“FPRS”).

 

A Participant may call on any Business Day to transfer from their BrokerageLink
account to their SPO default fund. Participants must speak to a brokerage
representative to exchange from their BrokerageLink account into the SPO. The
transfer will involve a redemption from the BrokerageLink Core Account (Fidelity
Cash Reserves). If the request is confirmed before the close of market on a
Business Day, the BrokerageLink Core Account redemption will receive that day’s
trade date. The purchase into the SPO default fund will receive that day’s trade
date. Requests confirmed after the close of the market on a Business Day (or on
any day other than a Business Day) will be processed on a next Business Day
basis.

 

Most trades within the BrokerageLink account require a three (3) Business Day
settlement period. When placing the sell order in his/her BrokerageLink account,
the Participant may not request

 

47



--------------------------------------------------------------------------------

that upon settlement of the sell, assets be transferred from BrokerageLink to
the SPO default fund. The Participant must call back after each settlement to
transfer funds from Fidelity Cash Reserves into the SPO default fund.

 

TECH DATA CORPORATION

By:

--------------------------------------------------------------------------------

Name:

--------------------------------------------------------------------------------

Title:

--------------------------------------------------------------------------------

Date:

--------------------------------------------------------------------------------

 

48



--------------------------------------------------------------------------------

SCHEDULE “H” – Operational Guidelines for Non-Fidelity Mutual Funds

 

Pricing

 

By 7:00 p.m. Eastern Time (“ET”) each Business Day, the Non-Fidelity Mutual Fund
Vendor (Fund Vendor) will transmit the following information (“Price
Information”) to FIIOC: (1) the NAV for each Fund prior to the close of trading
on the New York Stock Exchange (“Close of Trading”), (2) the change in each
Fund’s NAV from the Close of Trading on the prior Business Day, (3) in the case
of an income fund or funds, the daily accrual for interest rate factor (“mil
rate”), and (4) on ex dividend date, if applicable, dividend and capital gain
information. FIIOC must receive Price Information each Business Day. If on any
Business Day the Fund Vendor does not provide such Price Information to FIIOC,
FIIOC shall pend all associated transaction activity in the Plan until the
relevant Price Information is made available by Fund Vendor.

 

Trade Activity and Wire Transfers

 

Each Business Day following Trade Date (“Trade Date plus One”), FIIOC or
National Financial Services Corporation LLC (“NFS”), an affiliate of FIIOC, will
provide, via facsimile, to the Fund Vendor a consolidated report of net purchase
or net redemption activity that occurred in each of the Funds at the Close of
Trading on the prior Business Day. The report will reflect the dollar amount of
assets and shares to be invested or withdrawn for each Fund. FIIOC or NFS will
transmit this report to the Fund Vendor each Business Day, regardless of
processing activity. In the event that data contained in the facsimile
transmission represents estimated trade activity, FIIOC or NFS shall provide a
final facsimile to the Fund Vendor. Any resulting adjustments shall be processed
by the Fund Vendor at the net asset value for the prior Business Day.

 

The Fund Vendor shall send via regular mail to FIIOC or NFS transaction confirms
for all daily activity in each of the Funds. The Fund Vendor shall also send via
regular mail to FIIOC or NFS, by no later than the fifth Business Day following
calendar month close, a monthly statement for each Fund. FIIOC and NFS agree to
notify the Fund Vendor of any balance discrepancies within twenty (20) Business
Days of receipt of the monthly statement.

 

For purposes of wire transfers, FIIOC or NFS shall transmit a daily wire for
aggregate purchase activity and the Fund Vendor shall transmit a daily wire for
aggregate redemption activity, in each case including all activity across all
Funds occurring on the same day.

 

Prospectus Delivery

 

FIIOC shall be responsible for the timely delivery of Fund prospectuses and
periodic Fund reports (“Required Materials”) to Participants, and shall retain
the services of a third-party vendor to handle such mailings. The Fund Vendor
shall be responsible for all materials and production costs, and hereby agrees
to provide the Required Materials to the third-party vendor selected by FIIOC.
The Fund Vendor shall bear the costs of mailing annual Fund reports to
Participants. FIIOC shall bear the costs of mailing prospectuses to
Participants.

 

49



--------------------------------------------------------------------------------

Proxies

 

The Fund Vendor shall be responsible for all costs associated with the
production of proxy materials. FIIOC shall retain the services of a third-party
vendor to handle proxy solicitation mailings and vote tabulation. Expenses
associated with such services shall be billed directly to the Fund Vendor by the
third-party vendor.

 

Participant Communications

 

The Fund Vendor shall provide internally-prepared fund descriptive information
approved by the Funds’ legal counsel for use by FIIOC in its written Participant
communication materials. FIIOC shall utilize historical performance data
obtained from third-party vendors (currently Morningstar, Inc., FACTSET Research
Systems and Lipper Analytical Services) in telephone conversations with
Participants and in quarterly Participant statements. The Sponsor hereby
consents to FIIOC’s use of such materials and acknowledges that FIIOC is not
responsible for the accuracy of such third-party information. FIIOC shall seek
the approval of the Fund Vendor prior to retaining any other third-party vendor
to render such data or materials under this Agreement.

 

Compensation

 

FIIOC shall be entitled to fees as set forth in a separate agreement with the
Fund Vendor.

 

50



--------------------------------------------------------------------------------

SCHEDULE “I” – Securities That May Be Purchased Under the BrokerageLink Option

 

Mutual Funds only

 

51



--------------------------------------------------------------------------------

SCHEDULE “J” – BrokerageLink Administrative Procedures

 

This Schedule spells out the actions that FIIOC or its successor will take to
rectify various situations that might arise in BrokerageLink accounts as an
option in the Plan(s). By signing this Schedule, the Plan agrees to the terms of
this Schedule as standing instructions for FIIOC to take the appropriate action
to comply with the Trust document and to facilitate customer service and
operations processing.

 

General

 

As necessary, FIIOC will initiate a transaction in the Participant’s
BrokerageLink Core Account to rectify a situation in the Participant’s SPO.
FIIOC will initiate a sell trade in the Participant’s BrokerageLink security
position, if the terms of the Trust agreement have been violated. In the case
where FIIOC initiates a sell trade to collect account fees FIIOC will look to
the BrokerageLink Core Account. In problem resolution situations that are not
violations of the Trust agreement, then FIIOC will look to the Sponsor for
direction with regard to the Participant’s BrokerageLink account. The
Participant will be notified of these transactions by a confirmation.

 

All purchases or sales of individual securities must be made by FBSLLC.

 

Participants must complete and submit a BrokerageLink application prior to the
transfer of any funds into BrokerageLink.

 

Unsecured debit or overdraft

 

If there is an unsecured debit or overdraft, then FIIOC will place a sell trade
order(s) in the Participant’s BrokerageLink account to raise enough cash to
cover the unsecured debit or overdraft. The securities that will be sold will be
selected on a last in - first out basis. Only enough shares/par of the
security(ies) will be sold to cover the unsecured debit or overdraft. Any trade
related expenses (commissions, other fees) and realized gain or loss will be
borne by the Participant. The Participant will be notified of these transactions
by a confirmation.

 

Restricted sources

 

A Plan may restrict sources from being transferred to BrokerageLink. If FIIOC
identifies any restricted source assets that have been transferred to
BrokerageLink, then FIIOC will take action to return the original transferred
amount related to the restricted source(s) to SPO.

 

If there are enough assets in the Participant’s BrokerageLink Core Account, then
FIIOC will initiate a trade order to transfer the assets from the BrokerageLink
Core Account to SPO. The assets will be credited to the SPO default fund. The
Participant will be notified of these transactions by a confirmation.

 

If there are not enough assets, FIIOC will place a sell trade order(s) in the
Participant’s BrokerageLink account to raise enough cash to cover the restricted
source assets. The securities that will be sold will be selected on a last in -
first out basis. Only enough shares/par of the security(ies) will be sold to
cover the restricted source assets. Any trade related expenses (commissions,
other fees) and realized gain or loss

 

52



--------------------------------------------------------------------------------

will be borne by the Participant. The assets will be returned to the SPO default
fund. The Participant will be notified of these transactions by a confirmation.

 

Non-vested assets

 

A Plan may restrict non-vested assets from being transferred to BrokerageLink.
If FIIOC identifies any non-vested assets that have been transferred to
BrokerageLink, then FIIOC will take action to return the original transferred
amount related to the non-vested assets to SPO.

 

If there are enough assets in the Participant’s BrokerageLink Core Account, then
FIIOC will initiate a trade order to transfer the assets from the BrokerageLink
Core Account to SPO. The assets will be credited to the SPO default fund. The
Participant will be notified of these transactions by a confirmation.

 

If there are not enough assets, FIIOC will place a sell trade order in the
Participant’s BrokerageLink account to raise enough liquid assets to cover the
non-vested assets. The securities that will be sold will be selected on a last
in - first out basis. Only enough shares/par of the security(ies) will be sold
to cover the non-vested assets. Any trade related expenses (commissions, other
fees) and realized gain or loss will be borne by the Participant. The assets
will be returned to the SPO default fund. The Participant will be notified of
these transactions by a confirmation.

 

Restricted or ineligible securities

 

The Plan has designated that certain securities or security types be restricted
from being purchased by Participants. If FIIOC identifies a restricted security
that has been purchased by a Participant, then FIIOC will place a sell trade
order in the Participant’s BrokerageLink account to remove that security from
the Plan. Any trade related expenses (commissions, other fees) and realized gain
or loss will be borne by the Participant. The liquidated assets will be credited
to the BrokerageLink Core Account. The Participant will be notified of these
transactions by a confirmation.

 

Unauthorized channel deposits

 

Participants may deposit money into their BrokerageLink account only through the
SPO recordkeeping system. A Participant may not deposit money to the
BrokerageLink account by any other means than payroll deduction to the SPO.
Money that is deposited to the BrokerageLink account in any other way is
considered to be an unauthorized channel.

 

If money is deposited to a BrokerageLink account via an unauthorized channel,
then FIIOC will initiate the removal of that money. If there are enough assets
in the Participant’s BrokerageLink Core Account, then FIIOC will request that a
check be cut in the amount of the original deposit. The check will be mailed to
the Participant.

 

If there are not enough assets in the Participant’s BrokerageLink Core Account,
then FIIOC will place a sell trade order(s) in the Participant’s BrokerageLink
account to raise enough liquid assets to cover the unauthorized channel deposit.
The securities that will be sold will be selected on a last in - first out
basis. Only enough shares/par of the security(ies) will be sold to cover the
unauthorized channel deposit. Any trade related expenses (commissions, other
fees) and realized gain or loss will be borne by the Participant.

 

53



--------------------------------------------------------------------------------

Once the sell transactions have settled, FIIOC will request that a check be cut
for the original amount. The check will be mailed to the Participant.

 

Unauthorized channel withdrawals

 

Participants may withdraw money from their BrokerageLink account only through
the SPO recordkeeping system (FPRS). A Participant may not withdraw money from
the BrokerageLink account by any other means than by speaking to a Fidelity
phone representative. Money that is withdrawn from the BrokerageLink account in
any other way is considered to be an unauthorized channel.

 

If money is withdrawn through an unauthorized channel, FIIOC will contact the
Participant and request that the withdrawn assets be returned to FIIOC. FIIOC
will redeposit the assets in the Participant’s BrokerageLink account.

 

Non-discrimination testing

 

If a distribution of excess contribution (all are not excess contributions -
this term is meant as catch-all) needs to be made from a Participant’s
retirement savings account due to discrimination testing reasons, FIIOC will
first look to SPO for available assets. If there are not enough assets in SPO,
then FIIOC will look to the BrokerageLink account.

 

If there are ample assets in the Participant’s BrokerageLink Core Account, then
FIIOC will initiate the transfer of the assets to the SPO default fund. The
distribution of excess contributions will then be made from SPO according to the
appropriate hierarchy.

 

Qualified Domestic Relation Orders (“QDRO’s”)

 

FIIOC will comply with the terms of the QDRO. If a BrokerageLink account is
involved in a QDRO situation, then FIIOC will take direction from the Sponsor as
to the actions to be taken with regards to potentially splitting the
BrokerageLink account.

 

Deaths

 

FIIOC will comply with the terms of the applicable legal documents in the event
of a Participant death. If a BrokerageLink account is involved in a death, then
FIIOC will take direction from the Sponsor as to the action to be taken with
regards to any potential activity in the BrokerageLink account.

 

Systematic Withdrawal Payments/Minimum Required Distributions

 

All withdrawals, systematic or otherwise, are debited from the Participant’s
SPO. If a Participant wants their balances in BrokerageLink included in the
withdrawal they must move all balances out of brokerage and into the SPO.

 

54



--------------------------------------------------------------------------------

Fees

 

All Plan related fees that are paid by the Participant are debited from the
Participant’s SPO. If there are not enough assets in SPO to pay fees of any
nature, then FIIOC will look to the BrokerageLink account.

 

If there are ample assets in the Participant’s BrokerageLink Core Account, then
FIIOC will initiate the transfer of the fee plus 10%, to cover market value
fluctuations, to the SPO default fund to cover the current fees.

 

TECH DATA CORPORATION

By

 

 

--------------------------------------------------------------------------------

    Date

 

55



--------------------------------------------------------------------------------

SCHEDULE “K” – Operating Procedures for Participant Loans for the Purchase of a
Primary Residence

 

•   The Participant calls Fidelity to request a loan for the purchase of a
primary residence.

 

•   The Participant Services Representative will determine, based on the current
value of the Participant’s account on the date of the request and any additional
guidelines provided by the Sponsor, the amount available for the loan.

 

•   The Participant shall direct Fidelity to the amount, subject to the Plan’s
limitations, and term of the loan.

 

•   The Participant Services Representative will inform the Participant of the
interest rate (which shall be supplied by the Sponsor) and the installment
payment amounts for the requested loan.

 

•   Fidelity will forward the loan documentation to the Participant.

 

•   The Participant will adhere to the following procedures in order to execute
the transaction:

 

  –   Review the loan documentation and note the expiration date.

 

  –   Complete the loan documentation.

 

  –   Submit the loan documentation as well as a copy of their purchase and
sales agreement, signed by both the buyer and seller, or construction contract
(a.k.a. “Builders Contract for New Construction”) to Fidelity.

 

•   Fidelity will receive the Participant’s loan documentation and review it for
Participant’s signature and required documentation.

 

  –   If the documentation submitted by the Participant meets the Sponsor’s
requirements, Fidelity will process the transaction and mail the check directly
to the Participant’s home address.

 

  –   If the documentation does not meet the Plan’s requirements, Trustee will
send a letter to the Participant indicating that the loan cannot be processed
and the reason for the rejection.

 

  –   If it is unclear from the documentation whether the Participant is
eligible for a loan from the Plan, Trustee will forward the loan request to the
Sponsor for direction (written approval or rejection).

 

TECH DATA CORPORATION

By:

 

 

--------------------------------------------------------------------------------

 

56



--------------------------------------------------------------------------------

SCHEDULE “L” – Form 5500 Service

 

Effective for the Signature Ready Form 5500 Service (“Service”) and the Summary
Annual Report (“SAR”) prepared for plan year ending December 31, 2003 and
thereafter, Fidelity Management Trust Company (“Fidelity”) agrees to provide
this Service, in accordance with the following:

 

The Sponsor hereby agrees to:

 

  •   Submit the following required information (“Required Information”)
annually:

 

  -   Completed plan questionnaire (“Questionnaire”);

 

  -   Draft or final copy of the audited financial statements; and

 

  -   Copy of the prior year Form 5500 filed with the Department of Labor (DOL)
(applicable only if Fidelity did not prepare the plan’s prior year Form 5500)

 

  •   Provide Fidelity with the Required Information, in the format requested by
Fidelity, as soon as possible after the plan’s year end – but in no event later
than the last day of the 8th month following the plan’s year-end (assuming a
filing extension has been requested);

 

  •   Authorize Fidelity to prepare and execute IRS Form 5558 (Application for
Extension) on behalf of the Plan Administrator and file Form 5558 with the IRS
in order to obtain an extension of the filing deadline in the event that
Fidelity has not received a completed plan Questionnaire within five and
one-half (5 ½) months after the plan’s year end;

 

  •   Review, sign and mail the Form 5500 prepared by Fidelity to the DOL in a
timely manner;

 

  •   Distribute the SAR to participants and beneficiaries in a timely manner;
and

 

  •   Respond to and provide any other information requested by Fidelity,
including soliciting any information from the prior recordkeeper, related to the
Form 5500.

 

Fidelity hereby agrees to:

 

  •   Provide the Sponsor with the Questionnaire within one and one-half (1 ½ )
months after the Plan’s year-end;

 

  •   File Form 5558 to request an extension of time to file Form 5500 if
requested by the Plan Sponsor or if the completed Questionnaire is not received
from the Sponsor within five and one half (5 ½ ) months after the Plan’s year
end, as specified above;

 

  •   Provide the Sponsor with the Form 5500 at least ten (10) days prior to the
required filing date and SAR at least ten (10) days prior to the required
mailing date, assuming the Plan Sponsor has submitted the Required Information
and has met the filing deadlines as outlined in this agreement;

 

57



--------------------------------------------------------------------------------

  •   Respond to inquiries from the DOL or IRS received by the Sponsor, related
to any Form 5500 prepared by Fidelity.

 

The Plan Sponsor understands that the Form 5500 will be prepared based upon the
information provided in the Questionnaire and acknowledges that Fidelity shall
have no responsibility for verifying the authenticity or accuracy of the data
submitted by the Sponsor on the Questionnaire.

 

In the event that Fidelity does not receive all Required Information within 8
months after the plan’s year-end, Fidelity will not prepare the Form 5500 and
the Sponsor shall be responsible for completing the Form 5500 for filing with
the DOL. Fidelity will not be held responsible for any late fees or penalties
for incomplete filings caused by it not receiving the Required Information
within 8 months after the plan’s year-end.

 

Fees related to this Service are set out on Schedule “B” to the Agreement to
which this schedule is attached. Further, Signature-Ready 5500 service will
continue until the Plan Sponsor provides Fidelity with written direction to the
contrary.

 

TECH DATA CORPORATION

By:

 

 

--------------------------------------------------------------------------------

    Date

 

58



--------------------------------------------------------------------------------

SCHEDULE “M” – Available Liquidity Procedures for Unitized Stock Fund

 

The following procedures shall govern sales of the Sponsor Stock Fund requested
for a day on which Available Liquidity is insufficient:

 

1.   Loans, withdrawals and distributions will be aggregated and placed first in
the hierarchy. If Available Liquidity is sufficient for the aggregate of such
transactions, all such loans, withdrawals and distributions will be honored. If
Available Liquidity is not sufficient for the aggregate of such transactions,
then such transactions will be suspended, and no transactions requiring the sale
of Sponsor Stock Fund units shall be honored for that day.

 

2.   If Available Liquidity has not been exhausted by the aggregate of loans,
withdrawals and distributions, then all remaining transactions involving a sale
of units in the Sponsor Stock Fund (exchanges out) shall be grouped on the basis
of when such requests were received, in accordance with standard procedures
maintained by the Trustee for such grouping as they may be amended from time to
time. To the extent of Available Liquidity, groups of exchanges out of the
Sponsor Stock Fund shall be honored, by group, on a FIFO basis. If Available
Liquidity is insufficient to honor all exchanges out within a group, then none
of the exchanges out in such group shall be honored, and no exchanges out in a
later group shall be honored.

 

3.   Transactions not honored on a particular day due to insufficient Available
Liquidity shall be honored, using the hierarchy specified above, on the next
Business Day on which there is Available Liquidity.

 

59